Exhibit_10.1

Lease

 

 

[Name of MPT entity]

and

BMI Healthcare Limited

 

and

 

Circle Health Holdings Limited


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of land and buildings at [Property details]

 

 

 

 

 

NOTE: This document is a conformed copy produced for information purposes only.
The original lease dated 31 July 2006 and the deeds of variation to the lease
dated 14 December 2018 or 3 June 2019 (as applicable) and 16 June 2020 should be
referred to for all legal purposes.

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

Page

1.DEFINITIONS

5

2.INTERPRETATION

10

3.DEMISE

12

4.THE TENANT'S COVENANTS

12

5.THE LANDLORD'S COVENANTS

29

6.INSURANCE

29

7.PROVISOS

29

8.CONFIDENTIALITY

34

9.THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

35

10.LANDLORD’S OPTION TO PURCHASE THE TENANT’S ASSETS

35

11.FINANCIAL COVENANTS

35

Schedule 1 Particulars of Matters to which the Premises are Subject and have the
benefit of

41

Schedule 2 Rent Review Provisions

42

Schedule 3 Authorised Guarantee Agreement

46

Schedule 4 Reporting Information

53

Schedule 5 Approved Works Covenants

58

Schedule 6 Landlord’s call option

60

Schedule 7 Call Option Notice

66

Schedule 8 Security Power of Attorney

67

Schedule 9 Schedule of rent payments between 31 October 2018 and 30 October 2019

68

 

 

 

ii

 

--------------------------------------------------------------------------------

 

 

LR1. Date of lease

31 July 2006

LR2. Title number(s)

LR2.1 Landlord's title number(s)

The tile number(s) out of which this lease is granted.  Leave blank if not
registered.

GM457473 (FH)

GM31452 (FH)

GM808975 (FH)

GM876339 (FH)

LR2.2 Other title numbers

Existing title number(s) against which entries of matter referred to in LR9,
LR10. LR11 and LR13 are to be made.

LR3. Parties to this lease

Give full names, addresses and company's registered number, if any, of each of
the parties. For Scottish companies use a SC prefix and for limited liability
partnerships use an OC prefix. For foreign companies give territory in which
incorporated.

Landlord

[Name of MPT entity]

Tenant

BMI HEALTHCARE LIMITED (No. 2164270) whose registered office is at 1st Floor 30
Cannon Street, London, England, EC4M 6XH

Other parties

Guarantor

CIRCLE HEALTH HOLDINGS LIMITED (Company number 10543098) whose registered office
is at 32 Welbeck Street, London W1G 8EU

LR4. Property

Insert a full description of the land being leased

or

Refer to the clause, schedule or paragraph of a schedule in this lease in which
the land being leased is more fully described.

Where there is a letting of part of a registered title, a plan must be attached
to this lease and any floor levels must be specified.

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

Clause 1.35

- 1 -

 

--------------------------------------------------------------------------------

 

LR5. Prescribed statements etc.

If this lease includes a statement falling within LR5.1, insert under that
sub-clause the relevant statement or refer to the clause, schedule or paragraph
of a schedule in this lease which contains the statement.

In LR5.2, omit or delete those Acts which do not apply to this lease.

LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003.

None

LR5.2 This lease is made under, or by reference to, provisions of:

LR6. Term for which the Property is leased

Include only the appropriate statement (duly completed) from the three options.

NOTE: The information you provide, or refer to, here will be used as part of the
particulars to identify the lease under rule 6 of the Land Registration Rules
2003.

From and including 31 July 2006

To and including 30 October 2031

NOTE: There is also a reversionary lease dated 14 December 2018 on materially
the same terms as this lease and which has a term running from and including 31
October 2031 to and including 30 October 2050 (the “Reversionary Lease”).

There are two Tenant options to renew the lease for an additional term of five
years each. The first new lease will commence on the date immediately following
the expiry of the Reversionary Lease and will be on the terms and in the form of
the Reversionary Lease save in respect of rent. The second new lease will
commence on the date immediately following the expiry of the first new lease and
will be on the terms and in the form of the Reversionary Lease save in respect
of rent.

LR7. Premium

Specify the total premium, inclusive of any VAT where payable.

None

LR8. Prohibitions or restrictions on disposing of this lease

Include whichever of the two statements is appropriate.

Do not set out here the wording of the provision.

This Lease contains a provision that prohibits or restricts dispositions.

- 2 -

 

--------------------------------------------------------------------------------

 

LR9. Rights of acquisition etc.

Insert the relevant provisions in the sub-clauses or refer to the clause,
schedule or paragraph of a schedule in this lease which contains the provisions.

LR9.1 Tenant's contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

None

LR9.2 Tenant's covenant to (or offer to) surrender this lease

None

LR9.3 Landlord's contractual rights to acquire this lease

None

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

Insert the relevant provisions or refer to the clause, schedule or paragraph of
a schedule in this lease which contains the provisions.

None

LR11. Easements

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the easements.

LR11.1 Easements granted by this lease for the benefit of the Property

None

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

None

LR12. Estate rentcharge burdening the Property

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the rentcharge

None

- 3 -

 

--------------------------------------------------------------------------------

 

LR13. Application for standard form of restriction

Set out the full text of the standard form of restriction and the title against
which it is to be entered. If you wish to apply for more than one standard form
of restriction use this clause to apply for each of them, tell us who is
applying against which title and set out the full text of the restriction you
are applying for.

Standard forms of restriction are set out in schedule 4 to the Land Registration
Rules 2003.

None

LR14. Declaration of trust where there is more than one person comprising the
Tenant

If the Tenant is one person, omit or delete all the alternative statements.

If the Tenant is more than one person, complete this clause by omitting or
deleting all inapplicable alternative statements.

Not applicable

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

LAND REGISTRY

LAND REGISTRATION ACT 2002

THIS LEASE is made on the date specified in clause LR1 and between the parties
specified in clause LR3

NOW THIS DEED WITNESSES AS FOLLOWS:

1.

DEFINITIONS

1.1

In this Lease the following words and expressions have the following meanings:

"Act of Insolvency" means in relation to a corporate body that:

 

(a)

a proposal is made for a voluntary arrangement, or a voluntary arrangement is
implemented, under Part I of the Insolvency Act 1986 (referred to as the "Act"
in the remainder of this definition) or

 

(b)

any formal step is taken under the Act by it or a holder of a qualifying
floating charge (as defined in the Act) to place it into administration or

 

(c)

an administrator is appointed under Schedule B1 of the Act or

 

(d)

a receiver and (or) manager or administrative receiver is appointed whether
under Part III of the Act or otherwise or

 

(e)

it goes into liquidation as defined in section 247(2) of the Act (other than a
voluntary winding up solely for the purpose of amalgamation or reconstruction
while solvent) or

 

(f)

a provisional liquidator is appointed under section 135 of the Act or

 

(g)

a scheme of arrangement is made under Part 26 of the Companies Act 2006

and the paragraphs above shall also apply in relation to a partnership or
limited partnership (as defined in the Partnership Act 1890 and the Limited
Partnerships Act 1907 respectively) subject to the modifications referred to in
the Insolvent Partnerships Order 1994 (SI 1994/2421) (as amended) and to a
limited liability partnership (as defined in the Limited Liability Partnerships
Act 2000) subject to the modifications referred to in the Limited Liability
Partnerships Regulations 2001 (SI 2001/1090)

and in relation to an individual that:

 

(a)

an application is made for an interim order or a proposal for a voluntary
arrangement is made under Part VIII of the Act or the taking of any steps in
connection with any other compromise or arrangement for the benefit of his
creditors

 

(b)

a bankruptcy petition is presented to the court or his circumstances are such
that a bankruptcy petition could be presented under Part IX of the Act or

 

(c)

he enters into a deed of arrangement

and for the avoidance of doubt "Act of Insolvency" includes any similar or
equivalent step or proceeding which may be taken pursuant to the legislation of
another jurisdiction in relation to a tenant incorporated or domiciled in such
relevant jurisdiction

- 5 -

 

--------------------------------------------------------------------------------

 

1.2

“Advisers” means, with respect to a person, its professional advisers, including
its legal, property and financial advisers, valuers, insurance brokers,
underwriters, accountants, bankers, auditors and consultants

1.3

“Affiliate” means, with respect to a person:  (a) any other person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with, that person; and (b) any Related Funds of that person

1.4

“Authorised Guarantee Agreement” means an authorised guarantee agreement as
described in section 16 of the Landlord and Tenant (Covenants) Act 1995

1.5

"Business Day" means a day on which clearing banks in the City of London are (or
would be but for a strike lockout or other stoppage affecting particular banks
or banks generally) open during banking hours and "Business Days" shall be
interpreted accordingly

1.6

“Care Act” means the Health and Social Care Act 2008

1.7

“Circle Group” means Circle Health Holdings Limited (Company number 10543098)
and its subsidiaries from time to time

1.8

"Conduits" means all conduits sewers drains mains ducts pipes gutters
watercourses wires cables fibres channels flues and all other conducting media
including any fixings louvres cowls and any other ancillary apparatus

1.9

“Confidential Information” means the information, received by the Landlord from
the Tenant in accordance with clause 4.25 and Schedule 4, and including
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information but excludes information that:

 

(a)

is or becomes public information other than as a direct or indirect result of
any breach of undertaking or duty of confidentiality by the party receiving such
information;

 

(b)

is identified in writing at the time of disclosure as non-confidential by the
party disclosing such information; or

 

(c)

is known before the date the information is disclosed to it or is lawfully
obtained after that date and which, as far as the recipient is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality

1.10

“Control” means, in relation to a person, the power to direct or cause the
direction of the management and policies of that person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “Controlling” and “Controlled” shall be construed accordingly;

1.11

“Deed of Variation” means a deed of variation to this Lease dated 14 December
2018 and made between (1) [Name of MPT entity] and (2) BMI Healthcare Limited

1.12

"Development" has the meaning given by section 55 of the Town and Country
Planning Act 1990

1.13

"Environment" means all or any of the following media: namely air water and land
and including such media within any buildings or other natural or man-made
structures above on or below ground and any living organisms or systems

- 6 -

 

--------------------------------------------------------------------------------

 

1.14

"Environmental Law" means European Community legislation (including any legally
binding regulation or directive) the common law legislation (including without
limitation subordinate legislation legally binding statutory guidance and any
order or notice made pursuant to such legislation) any by-law or judgement or
order of any court or administrative tribunal in each case relating to the
protection of the Environment matters affecting human health and safety the
health of other living organisms and/or disposal spillage release emission or
migration of any Hazardous Substance and any legally binding code of practice
procedure or standard compliance with which is required in order to discharge
any duty or to conform with any legally binding practice recommended by any
governmental or regulatory body in relation to any matter referred to in this
definition

1.15

“EPC” means both an energy performance certificate and a recommendation report
(as each term is defined in The Energy Performance of Buildings (England and
Wales) Regulations 2012)

1.16

"Group Company" means any company which is for the time being a subsidiary or a
holding company or another subsidiary of the holding company in each case within
the meaning of section 1159 of the Companies Act 2006 which section shall for
this purpose be deemed not to have been amended by subsequent legislation

1.17

"Hazardous Substance" means any substance including any waste which is capable
of causing material harm to the Environment

1.18

"Interest" means interest both before and after any judgement at the Interest
Rate then prevailing during the period beginning on the date on which the
relevant payment is due and ending on the date on which the relevant payment is
received by way of cleared funds

1.19

"Interest Rate" means three per cent. above the base lending rate from time to
time in force of Barclays Bank or such other bank which is a member of CHAPS
Limited as the Landlord may from time to time reasonably nominate in writing

1.20

"Landlord" means the party described as the Landlord in clause LR3 and includes
the party for the time being entitled to the reversion immediately expectant on
the determination of the Term

1.21

"Landlord and Tenant Act" means the Landlord and Tenant Act 1954

1.22

“Landlord Group Company” means a Group Company of the Landlord but excluding the
Tenant and any Tenant Group Company

1.23

“Landlord’s Energy Management Costs” means:

 

(a)

the costs of the Landlord of acquiring allowances of any nature and paying all
present and future taxes, duties, or assessments of any nature relating to the
supply or consumption of energy, or relating to emissions consequential upon
that supply or consumption (and whether those emissions are direct or indirect);
and

 

(b)

the reasonable costs of the Landlord of:

 

(i)

monitoring the supply and consumption of energy and such emissions; and

 

(ii)

gathering and processing information relating to the supply and consumption of
energy and to such emissions

and in this definition “Landlord” means the group of undertakings of which the
Landlord is a member for the purposes of such allowances or taxes

- 7 -

 

--------------------------------------------------------------------------------

 

1.24

"Lease" means this lease and any document which is made supplemental to this
lease

1.25

“MPT Group” means MPT Operating Partnership, L.P (a company incorporated in
Delaware with company number 3701429) and its subsidiaries from time to time

1.26

"Net Internal Area" means the total area expressed in square feet or square
metres measured in accordance with the Code of Measuring Practice published on
behalf of The Royal Institution of Chartered Surveyors current at the date when
it is required to be determined

1.27

"Operating Standards" means the national minimum standards from time to time
applicable to the Premises, being at the date of the Deed of Variation:

 

(a)

in England, the standards authorised pursuant to section 23 of the Health and
Social Care Act 2008

 

(b)

in Wales, the standards authorised pursuant to section 23 of the Care Standards
Act 2000

 

(c)

in Scotland, the standards authorised pursuant to section 10H of the National
Health Service (Scotland) Act 1978

1.28

"Payment Day" means the 1st day of each month

1.29

"Permit" means any consent approval authorisation permission permit licence
registration or notification required under any statute (including Environmental
Law) in respect of the Premises and/or the Tenant's Assets or the use to which
the Premises and/or the Tenant's Assets are being put

1.30

"Permitted Part" means such part or parts of the Premises as are capable of
separate occupation (each with the benefit of the use of such common parts as
may be appropriate) provided that such parts in total will not comprise more
than twenty per cent (20%) of the Net Internal Area of the Premises as at the
date of such occupation and save that (i) any areas underlet (for the location
and use of scanning equipment and/or other special clinical or other diagnostic
services) pursuant to Clause 4.11(j) and/or any areas of shared occupation in
accordance with Clause 4.11(k) and/or any areas subject to licences to occupy in
accordance with Clause 4.11(l) will be disregarded when calculating the said 20%
limit and (ii) if at the date of the Supplemental Deed there exist any
underleases or licences then the Tenant is entitled to renew or regrant all or
any such underleases or licences provided that this does not result in the total
Net Internal Area of the Premises so underlet exceeding more than forty per cent
(40%) of the Net Internal Area of the Premises as at the date of such
occupation.

1.31

"Permitted Underlease" means an underlease which:

 

(a)

is granted without any fine or premium being paid either to the landlord or to
the tenant

 

(b)

reserves a rent not less than the then open market rent of the Permitted Part
subject to such rent free periods and other incentives as may then be usual in
the open market

 

(c)

incorporates provisions for the uplift of open market rent at intervals not
greater than five (5) years

 

(d)

is (so far as is consistent with an underlease) in a form substantially the same
as this Lease except that: (i) further subletting shall be prohibited (save that
one further subletting shall be permitted in respect of an underlease of
non-clinical space); (ii) payment of the Principal Rent shall be excluded;
(iii) clause 4.9 shall be excluded; (iv) clause 4.25 shall be excluded; (v)
Clause 11 shall be excluded; and (vi) Schedules 2, 4, 5, 7, 8, 9 and 10 shall be
excluded, and

- 8 -

 

--------------------------------------------------------------------------------

 

 

(e)

is validly excluded from the operation of sections 24-28 of the Landlord and
Tenant Act

1.32

"Permitted User" means use as an acute care hospital with or without
rehabilitation facility or other medical facility within Use Class C2, D1 and
B1(b) of the 1987 Order and such ancillary uses as reasonably required by the
Tenant

1.33

"Plan" means the plan attached to this Lease (if any)

1.34

"Planning Acts" means the Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 and the
Planning and Compensation Act 1991 the Planning and Compulsory Purchase Act 2004
and any other legislation relating to town and country planning in force from
time to time

1.35

"Premises" means the land and buildings known as [Property details] and
includes:

 

(a)

all soil subsoil substrata surface and groundwater beneath the Premises

 

(b)

the foundations piles and all other load-bearing structures supporting the
Premises

 

(c)

all additions and improvements to the Premises

 

(d)

all the Landlord's fixtures and fittings of every kind which shall from time to
time be in or upon the Premises (whether originally affixed or fastened to or
upon the Premises or otherwise) except any such fixtures installed by the Tenant
that can be removed from the Premises without defacing the Premises

 

(e)

all Conduits in on under or over the Premises and all electrical and mechanical
installations plant equipment and machinery including (without limitation) lifts
heating plant air conditioning plant and ventilation plant and boundary walls or
fences

and references to the "Premises" in the absence of any provision to the contrary
include any and every part of the Premises

1.36

"Principal Rent" has the meaning given to it in Schedule 2 (Rent Review)

1.37

“Related Fund” means any lease of any of the properties (except the Property)
listed in Schedule 3 to the Supplemental Deed subsisting at the relevant time
which is vested legally and beneficially in or the Tenant's interest is held by
a member of the Circle Group and the immediate reversion to which is vested
legally and beneficially in or the Landlord's interest is held by a member of
the MPT Group.

1.38

“Related Lease” means any lease of any of the properties (except the Property)
listed in Schedule 3 to the Supplemental Deed subsisting at the relevant time
which is vested legally and beneficially in or the Tenant's interest is held by
a member of the Circle Group and the immediate reversion to which is vested
legally and beneficially in or the Landlord's interest is held by a member of
the MPT Group

1.39

"Rent Commencement Date" means the date hereof

1.40

"Rents" means the Principal Rent and the other payments reserved as rent and
referred to in clause 3

- 9 -

 

--------------------------------------------------------------------------------

 

1.41

“Representative” means, with respect to a person, its employees, officers,
directors, representatives, members, partners, prospective partners, investors,
investment managers, investment advisers, management companies, capital sources
and its and their Advisers

1.42

“Reversionary Lease” means the lease in respect of the Premises dated on or
about the date of the Deed of Variation and made between the same parties
hereto;

1.43

“Security Power of Attorney” means a power of attorney in the form set out in
Schedule 8;

1.44

“Senior Charge” means the first ranking charge dated on or around the date of
the Deed of Variation granted by the Tenant in favour of the Landlord in respect
of its rights, title and interest from time to time in and to each of the Call
Option Assets (as defined in Schedule 6)

1.45

"Services" means water sewerage gas electricity steam hydraulics telephone
telecommunications and other services of whatever nature

1.46

"Supplemental Deed" means a supplemental deed to the Lease and the Reversionary
Lease dated 16 June 2020 and made between (i) [Name of MPT entity], (ii) BMI
Healthcare Limited and (iii) Circle Health Holdings Limited

1.47

"Surety" means any party who enters into covenants with the Landlord pursuant to
clause 4.11 and in the case of an individual his personal representatives

1.48

“Tax Authority” means any taxing or other authority competent to impose,
administer or collect any tax

1.49

"Tenant" means the party described as the Tenant in clause LR3 and includes the
Tenant's successors in title and assigns

1.50

"Tenant's Assets" means all the Tenant's right title and interest in all
equipment contents and other assets and choses in action situate in or at the
Premises or used in connection with or otherwise referable to the Permitted User
of the Premises (including any replacements or substitutions for or additions
thereto during the Term)

1.51

“Tenant Group Company” means a Group Company of the Tenant but excluding the
Landlord and any Landlord Group Company

1.52

“Tenant Group Loan Agreement” means the senior facility agreement dated 23
December 2019 between, inter alia, Circle Health 4 Limited and Ares Management
Limited as Arranger, Agent and  Security Agent as amended, supplemented, varied,
novated, restated, replaced, renewed and/or refinanced from time to time.

1.53

"Term" means the term specified in clause LR6

1.54

"Value Added Tax" and "VAT" each mean value added tax or any other tax of a
similar nature that may be substituted for or levied in addition to it in each
case at the rate current from time to time

1.55

"1987 Order" means the Town and Country Planning (Use Classes) Order 1987.

2.

INTERPRETATION

2.1

The schedules form part of this Lease

- 10 -

 

--------------------------------------------------------------------------------

 

2.2

Where the Landlord or the Tenant for the time being are two or more persons
obligations expressed or implied to be made by or with such party are deemed to
be made by or with such persons jointly and severally

2.3

Words importing one gender include all other genders and words importing the
singular include the plural and vice versa

2.4

Rights expressed to be reserved in favour of the Landlord shall be deemed to
extend to any superior landlord and any mortgagee of the Landlord or the
superior landlord (as applicable) and all persons authorised by the Landlord and
by any superior landlord or mortgagee of the Landlord or the superior landlord
(as applicable) including its or their agents professional advisers contractors
and workmen

2.5

Save where inconsistent with the express provisions of this Lease any covenants
by the Tenant not to do an act or thing shall be deemed to include an obligation
not to knowingly permit or suffer such act or thing to be done

2.6

Any provisions in this Lease referring to the consent or approval of the
Landlord shall be construed as also requiring the consent or approval of any
mortgagee of the Landlord or the superior landlord (as applicable) where such
consent is required but nothing in this Lease shall be construed as implying
that any obligation is imposed upon any such mortgagee or any superior landlord
not unreasonably to refuse or delay any such consent or approval

2.7

Unless otherwise expressly provided any references to a specific statute include
any statutory extension or modification amendment or re-enactment of such
statute and any regulations instruments or orders made under such statute and
any general reference to "statute" or "statutes" includes EC directives
decisions and regulations and any regulations instruments orders or other
directions made under such statute or statutes

2.8

References in this Lease to any clause schedule or paragraph without further
designation shall be construed as a reference to a clause or paragraph of or
schedule to this Lease so numbered

2.9

The clause paragraph and schedule headings and the table of contents are for
ease of reference only and shall not be taken into account in the construction
or interpretation of this Lease or of the clause paragraph or schedule to which
they refer

2.10

References to "last year of the Term" include the last year of the Term if the
Term shall determine otherwise than by effluxion of time and references to
"expiry of the Term" include such other determination of the Term

2.11

The terms "parties" or "party" mean the Landlord and (or) the Tenant

2.12

References to "emergency" include where there is an immediate risk of harm or
damage to persons property or the environment

2.13

References to "act or default of the Tenant" or words to similar effect shall be
construed as including any omission of the Tenant and any act default or
omission of any undertenant or anyone else at the Premises with the Tenant's
actual or implied authority

2.14

References to "consent of the Landlord" or words to similar effect mean a
consent in writing signed by or with the express authority of the Landlord and
references to "approved" and "authorised" or words to similar effect mean
approved as authorised in writing by or with the express authority of the
Landlord

- 11 -

 

--------------------------------------------------------------------------------

 

2.15

The words "including" and "in particular" are to be construed as being by way of
illustration or emphasis only and are not to be construed so as to limit the
generality of the words preceding them

2.16

Any payment which is due to be made under this Lease on a day that is not a
Business Day shall be made on the next Business Day in the same calendar month
(if there is one) or the preceding Business Day (if there is not)

2.17

References to any agreement, deed or instrument shall be construed so as to
include that agreement, deed or instrument as amended, varied, novated,
supplemented, extended and/or restated from time to time

2.18

Any word importing an individual includes a company and vice versa

2.19

References to a “person” includes any person, firm, company, corporation,
government, state or agency of a state or any association, trust or partnership
(whether or not having separate legal personality) or two or more of the
foregoing

2.20

Any reference to a person shall be construed so as to include its successors in
title, permitted assigns and permitted transferees to, or of, its rights and/or
obligations under this Lease

3.

DEMISE

The Landlord demises to the Tenant the Premises to hold the Premises to the
Tenant for the Term subject to and with the benefit of the matters contained or
referred to in Schedule 1 yielding and paying to the Landlord:

3.1

on and from the date of the Supplemental Deed the Principal Rent payable without
any deduction (save where and to the extent required by law), recoupment or set
off by equal monthly payments in advance on the Payment Days in every year and
proportionately for any period of less than a year the first such payment being
a sum in respect of the period from and including 8 January 2020 up to and
including 30 June 2020 to be paid on the date of the Supplemental Deed

3.2

in respect of the period between 31 October 2018 and 30 October 2019, the
Principal Rent payable without any deduction (save where and to the extent
required by law), recoupment or set off by making the payments set out in
Schedule 9 to this Lease on the dates and in the amounts set out in Schedule 9
to this Lease (and for the avoidance of doubt from 31 October 2019 onwards the
provisions of paragraph 3.1 shall apply)

3.3

by way of further rent:

 

(a)

the monies properly expended by the Landlord in insuring the Premises as
detailed in paragraph 2.1 of Annex 2 of the Supplemental Deed

 

(b)

the payments of Interest referred to in clause 4.18

 

(c)

such Value Added Tax as may be chargeable on the Rents in accordance with clause
7.9

 

(d)

on demand any other amounts payable by the Tenant to the Landlord under this
Lease

4.

THE TENANT'S COVENANTS

The Tenant covenants with the Landlord:

- 12 -

 

--------------------------------------------------------------------------------

 

4.1

Rents

 

(a)

To pay the Rents on the days and in the manner set out or referred to in this
Lease and not (save where and to the extent required by law) to exercise or seek
to exercise any right or claim to make a deduction from rent or to withhold rent
or any right or claim to legal or equitable set-off or recoupment

 

(b)

If so required in writing by the Landlord to make such payments by credit
transfer

 

(c)

That other than as expressly provided by this Lease the Tenant’s obligations to
pay the Rents and other sums due under this Lease shall be absolute,
unconditional and irrevocable and the rights of the Landlord to such Rents and
other sums shall be absolute, unconditional and irrevocable and the Tenant shall
not (save where and to the extent required by law) be entitled to exercise any
right of abatement or reduction, set-off, counterclaim, recoupment, defence or
deduction with respect to any Rents or any other sum payable to the Landlord
under this Lease

4.2

Outgoings

 

(a)

To pay and to indemnify the Landlord against all rates taxes assessments duties
charges impositions and outgoings which are now or during the Term shall be
charged assessed or imposed upon the Premises or upon the owner or occupier of
them excluding any payable by the Landlord occasioned by receipt of the
Principal Rent, or any other sums payable to the Landlord hereunder, or any
disposition of or dealing with or ownership of any interest reversionary to the
interest created by this Lease and

 

(b)

To pay and to indemnify the Landlord against:

 

(i)

all charges including meter rents, connection and hire charges for all Services
consumed or used at or in relation to the Premises;

 

(ii)

that part of the Landlord’s Energy Management Costs which the Landlord
reasonably attributes to the Premises, and to comply with all requirements from
time to time of the suppliers of Services to the Premises; and

 

(iii)

any costs incurred by the Landlord in complying with the Heat Network (Metering
and Billing) Regulations 2014

4.3

Repair cleaning and decorating

 

(a)

Subject to clause 4.3(i) below, from the commencement of the Term to keep the
Premises in good and substantial repair and condition (taking into account the
age of the buildings on the Premises) and where necessary to rebuild reinstate
or replace the Premises unless and to the extent that the Premises have:

 

(i)

been damaged or destroyed by any of the Insured Risks; and

 

(ii)

the insurance of the Premises is not vitiated, forfeited or avoided nor is the
insurance money irrecoverable in consequence of any act or default of the Tenant

- 13 -

 

--------------------------------------------------------------------------------

 

 

(b)

With effect from the fifth anniversary of the date of the Supplemental Deed, not
less frequently than once in every five years during the Term and in the last
year of the Term to redecorate the exterior of the Premises in a good and
workmanlike manner and with appropriate materials of good quality provided that
any change in the colours or patterns of such decoration shall in the last year
of the Term require the prior written approval of the Landlord which approval
shall not be unreasonably withheld or delayed

 

(c)

With effect from the fifth anniversary of the date of the Supplemental Deed, not
less frequently than once in every five years during the Term and in the last
year of the Term to redecorate the non-clinical areas of the interior of the
Premises in a good and workmanlike manner and with appropriate materials of good
quality provided that any change in the colours or patterns of such decoration
shall in the last year of the Term require the prior written approval of the
Landlord which approval shall not be unreasonably withheld or delayed

 

(d)

With effect from the fifth anniversary of the date of the Supplemental Deed, in
every year that the major equipment within any clinical area is replaced (but
not less than every 10 years of the Term) to redecorate the clinical areas of
the interior of the Premises in a good and workmanlike manner and with
appropriate materials of good quality provided that any change in the colours or
patterns of such decoration shall in the last year of the Term require the prior
written approval of the Landlord which approval shall not be unreasonably
withheld or delayed

 

(e)

To keep any part of the Premises which may not be built upon or which is
landscaped properly surfaced and/or cultivated (as appropriate) and in good
condition and generally to keep the same in such condition as is not untidy nor
unclean

 

(f)

Where the use of Conduits boundary structures or other things is common to the
Premises and other property to be responsible for and to indemnify the Landlord
against all proper sums due from and to undertake all work that is the
responsibility of the owner lessee or occupier of the Premises in relation to
those Conduits boundary structures or other things

 

(g)

To keep all plant machinery apparatus and equipment (including the Tenant's
Assets that form part of the Premises) upon the Premises properly maintained and
in good working order and repair and for that purpose to employ reputable
contractors for the regular periodic inspection and maintenance of them and to
renew all working and other parts as and when necessary or when recommended by
such contractors and to ensure by directions to the Tenant's staff and otherwise
that such plant machinery apparatus and equipment are properly operated

 

(h)

The Tenant’s redecorating obligations in clauses 4.2(b), 4.3(b), 4.3(c) and
4.3(d) shall not apply in respect of the last year of the Term where the
Reversionary Lease is subsisting at the relevant time

 

(i)

The Tenant’s obligations under sub clause (a) above shall not apply to any
Tenant’s Assets that form part of the Premises, except to the extent that the
Tenant is obliged to repair, maintain, reinstate or replace such Tenant’s Assets
pursuant to sub clause (g) above

4.4

User and Restrictions on Use

 

(a)

Not to use the Premises other than for a Permitted User

 

(b)

Not to do or allow to remain upon the Premises anything which may be or become
or cause an actionable nuisance or cause damage to the Landlord or its tenants
or the owners or occupiers of adjacent or neighbouring premises

- 14 -

 

--------------------------------------------------------------------------------

 

 

(c)

Not to use the Premises for a sale by auction or for any dangerous noxious noisy
or offensive trade business manufacture or occupation nor for any illegal or
immoral act or purpose

 

(d)

Not to discharge into the Conduits serving the Premises any oil or grease or any
deleterious objectionable or hazardous matter or substance and to take such
measures as shall be necessary to ensure that any effluent so discharged into
the Conduits will not be corrosive or otherwise harmful to the Conduits or cause
obstruction or deposit in them in each case save to the extent authorised by a
Permit or in the normal course of the Tenant's business relating to the
Permitted User and in any event to keep the Conduits forming part of the
Premises in good and proper working order and to comply with all requirements
and regulations of the statutory authorities and the supply companies

 

(e)

Not to deposit on or adjacent to any part of the Premises any trade empties or
refuse of any kind other than in proper receptacles

 

(f)

Not to install or use in or upon the Premises any safes goods machinery or
apparatus which may strain or damage the Premises or cause structural damage to
nearby premises and not to store or bring on to the Premises any article
substance or liquid of a specially combustible inflammable or explosive nature
save to the extent authorised by a Permit or in the normal course of the
Tenant's business relating to Permitted User

 

(g)

Not to do anything which adversely interferes with the heating cooling or
ventilation of or which imposes an additional load on any heating cooling or
ventilation plant and equipment in the Premises beyond that which it is designed
to bear

 

(h)

Not to operate the heating cooling and ventilation plant and equipment in the
Premises otherwise than in accordance with the manufacturers' regulations for
such plant and equipment

 

(i)

Not to close the whole or substantially the whole (meaning 50% or more of the
Net Internal Area of the Premises) nor permit the whole or substantially the
whole (as defined above) to remain vacant except:

 

(i)

insofar as it is necessary for the Tenant to do so by reason of destruction of
or damage to the Premises by any of the Insured Risks

 

(ii)

as may be necessary for the carrying out with all reasonable speed of any major
repairs alterations renovations or additions to the Premises as permitted under
the terms of this Lease

 

(iii)

in so far as it is unlawful to keep it open or is otherwise necessary for the
Tenant to do so by reason of any regulation or requirement or at the direction
of any competent statutory or local authority

and in each case for a period not exceeding six (6) consecutive months, or such
longer period with the consent of the Landlord subject to the Landlord being
satisfied (acting reasonably) of the Tenant’s plans to re-open or re-occupy the
Premises within that period having regard to the reason for the closure and
providing or paying for such caretaking or security arrangements as the Landlord
shall reasonably require in order to protect the Premises from vandalism theft
or unlawful occupation

- 15 -

 

--------------------------------------------------------------------------------

 

4.5

Waste and Alterations

 

(a)

Not to:

 

(i)

commit any waste on or at the Premises

 

(ii)

unite the Premises with any adjoining premises

 

(iii)

make any alterations which might result in the EPC rating for the Premises being
lower than the EPC rating shown on the Landlord’s current EPC immediately before
such alterations would be carried out

 

(b)

Not to make any additions or structural alterations or any variations to the
Premises which would require planning permission from the local authority under
the Planning Acts without:

 

(i)

obtaining and complying with all the necessary permissions licences and consents
of any competent authority and the insurers and paying all charges of such
authority persons or bodies in respect of such permissions licences and consents

 

(ii)

making an application for consent to the Landlord supported by drawings (and
where appropriate a specification) prepared by an architect or member of some
other appropriate profession (who shall supervise the work throughout to
completion) and obtaining the written consent of the Landlord pursuant to such
application such consent not to be unreasonably withheld or delayed having
regard to the nature of the application and the related works

 

(iii)

paying the proper (and in the case of the Landlord only reasonable) fees of the
Landlord or any superior landlord any mortgagee and their respective
professional advisers in connection with such application

 

(iv)

entering into such covenants as the Landlord may reasonably require as to the
execution and insofar as in the reasonable opinion of the Landlord such
additions alterations or variations would have an adverse impact on the
reversionary value of the Premises the reinstatement of such additions
alterations or variations and

 

(v)

indemnifying the Landlord in respect of any increased insurance costs arising as
a result of such alterations being carried out

 

(c)

Not to make any other variations alterations or additions to the Premises
without first obtaining the Landlord’s consent (not to be unreasonably withheld
or delayed and the Landlord shall within a reasonable period of time indicate
whether or not it shall give its consent) unless:

 

(i)

such variations additions or alterations relate to the interior of the Premises
only; and

 

(ii)

such variations additions or alterations have no adverse impact on the
reversionary value of the Premises; and

 

(iii)

such variations additions or alterations will comply with all building
regulations and all other requirements of any public or statutory body; and

 

(iv)

when completed such variations additions or alterations will not adversely
affect the structural integrity of the Premises; and

- 16 -

 

--------------------------------------------------------------------------------

 

 

(v)

the Tenant complying with the Approved Works Covenants in Schedule 5 in relation
to the execution of such variations additions or alterations; and

 

(vi)

the Tenant indemnifies the Landlord in respect of any increased insurance costs
arising as a result of such variations additions or alterations being carried
out; and

 

(vii)

such variations additions or alterations are architecturally integrated and
consistent with the Premises as then existing

 

(d)

As soon as reasonably practicable following completion of any variations
alterations or additions for which the Landlord’s consent is not required under
clause 4.5(c) to give written notice to the Landlord of any such variations
additions or alterations together with details of the same and a statement of
the reasons for the proposed works together with copies of all plans and
drawings relating thereto

 

(e)

In respect of any variations alterations and additions carried out by the Tenant
during the Term to supply to the Landlord on reasonable written demand floor
plans services drawings and such other information as the Landlord may from time
to time reasonably require in order to satisfy itself as to the layout content
and other details of the Premises

4.6

Aerials Signs and Advertisements

 

(a)

Not to install any additional pole mast wire aerial dish or screen nor
additional equipment on any existing pole mast wire aerial (whether in
connection with telephonic radio or television communication or otherwise) upon
the Premises without consent to such installation having previously been
obtained from the relevant competent authority and (if applicable) subject to
clause 4.5

 

(b)

Not to fix to or exhibit or display on the outside of or to or through any
window of the Premises or anywhere on the Premises any:

 

(i)

advertising hoarding without first obtaining the Landlord's consent (which shall
not be unreasonably withheld or delayed) and any requisite planning permission

 

(ii)

any signs placards notices posters or advertisements except those which are
reasonably required in connection with the business carried on at the Premises

 

(c)

The Landlord hereby consents to any such items as are referred to in clauses
4.6(a) and 4.6(b) which are in existence at the Premises as at the date of this
Lease

4.7

Obstruction and Loading and Unloading

Not to do anything whereby any road path forecourt or other area over which the
Tenant may have rights of access or use may be damaged or the proper and lawful
use thereof by others may be improperly obstructed in any way

4.8

Statutory Obligations and Fire Precautions

 

(a)

At the Tenant's own expense to execute all works and provide and maintain all
arrangements upon or in respect of the Premises and/or the Tenant's Assets or
the use to which the Premises and/or the Tenant's Assets are being put that are
required in order to comply with the requirements of any statute (including for
the avoidance of doubt Environmental Law) or any government department local
authority other public or competent authority environmental authority or court
of competent jurisdiction regardless of whether such requirements are imposed on
the Landlord the Tenant or the occupier

- 17 -

 

--------------------------------------------------------------------------------

 

 

(b)

At the Tenant's own expense and without limiting the obligations set out earlier
in this clause 4.8:

 

(i)

to comply in all respects with the provisions of any statutes and any other
obligations imposed by law or by any by-laws applicable to the Premises and/or
the Tenant's Assets or Operating Standards or in regard to carrying on the
business for the time being carried on at the Premises and

 

(ii)

to comply with the requirements and recommendations of the fire authority in
relation to fire precautions affecting the Premises

4.9

Permits

 

(a)

To obtain and maintain all the Permits necessary to carry out the Permitted User
as then carried on at the Premises and on the termination of the Lease (except
if the Reversionary Lease is subsisting at the relevant time) to take all
reasonable steps to ensure that all such Permits are (at the reasonable
direction of the Landlord) duly transferred to the extent that the Tenant is
lawfully entitled to do so to the Landlord or to any other person nominated by
the Landlord or surrendered insofar as those Permits can only be held in
relation to the Premises and cannot be held by the Tenant or any employee of the
Tenant thereafter in relation to the Tenant’s business or the business of any
Group Company of the Tenant

 

(b)

Subject to clause 4.9(c), to notify the Landlord as soon as reasonably
practicable of any regulatory notice or legal proceedings (or threat of such
notice or proceedings) against the Tenant relating to any matter affecting the
Premises and to provide the Landlord with copies of any correspondence notices
proceedings or other documents relating thereto where requested in writing by
the Landlord

 

(c)

Clause 4.9(b) shall not extend to any regulatory notice or legal proceedings (or
threat of such notice or proceedings) relating to the Tenant’s business at the
Premises save where the Tenant is required to give notice of such matters
pursuant to clause 4.25

4.10

Access to Landlord and Notice of Repair

 

(a)

To permit the Landlord and its employees (or agents in respect of (i) and (ii)
only) on no less than 7 Business Days prior written notice (except in case of
emergency in which case no notice shall be necessary) and during reasonable
times (or at any time in case of emergency):

 

(i)

to enter upon the Premises for the purpose of ascertaining that the covenants
and conditions of this Lease have been observed and performed

 

(ii)

to inspect the state of repair and condition of the Premises (including the
carrying out of insurance inspections and valuations and in connection with any
rent review)

 

(iii)

to give to the Tenant or leave upon the Premises a notice specifying any breach
by the Tenant of the terms of this Lease and requesting the Tenant as soon as
practicable to remedy the same

and in doing so the Tenant shall be entitled to accompany the Landlord or others
permitted to enter in a manner which does not interfere with the exercise of the
covenant to permit entry otherwise provided in this clause 4.10(a)

 

(b)

As soon as reasonably practicable to remedy any breach specified by a notice
given to the Tenant or left upon the Premises pursuant to clause 4.10(a)(iii)

- 18 -

 

--------------------------------------------------------------------------------

 

 

(c)

If:

 

(i)

in respect of any Landlord’s notice pursuant to clause 4.10(a)(iii) which is
served prior to the fifth anniversary of the date of the Supplemental Deed,
within four months (or such longer period as may be: (a) reasonably required to
obtain all regulatory consents, planning permissions and similar approvals
necessary for the carrying out of such works; or (ii) reasonable having regard
to the nature of the works required as shall be agreed between the Landlord and
Tenant) of the service of such a notice the Tenant shall not have commenced and
be proceeding diligently with the execution of the work referred to in the
notice or shall have failed to complete the work within twelve months (or such
longer period as may be reasonable having regard to the nature of the works
required as shall be agreed between the Landlord and the Tenant); or

 

(ii)

in respect of any Landlord’s notice pursuant to clause 4.10(a)(iii) which is
served on or after the fifth anniversary of the date of the Supplemental Deed,
within two months (or such shorter period as may be reasonable in the case of
emergency or such longer period as may be reasonable having regard to the nature
of the works required as shall be agreed between the Landlord and Tenant) of the
service of such a notice the Tenant shall not have commenced and be proceeding
diligently with the execution of the work referred to in the notice or shall
have failed to complete the work within four months (or such longer period as
may be reasonable having regard to the nature of the works required as shall be
agreed between the Landlord and the Tenant),

in either case, to permit the Landlord to enter the Premises to execute such
work as may be necessary to comply with the notice subject to the Landlord
complying with the Tenant’s reasonable security and clinical requirements having
regard to the Permitted User and to the Landlord causing as little damage as
reasonably practicable to the Premises and the Tenant’s Assets and to pay to the
Landlord the proper and reasonable costs of so doing and all proper and
reasonable expenses incurred by the Landlord (including legal costs and
surveyor’s fees) (together with Interest) within ten Business Days of a written
demand such sums being reasonable either as a debt or rent in arrears at the
option of the Landlord

4.11

Dealings

 

(a)

Not save as hereafter permitted to:

 

(i)

hold the Premises expressly or impliedly on trust for another person

 

(ii)

part with possession of the Premises

 

(iii)

share possession or occupation of the Premises with another person

 

(b)

Not to assign or charge a part (as distinct from the whole) of the Premises

 

(c)

Not to underlet the whole of the Premises

 

(d)

Not to assign the whole of the Premises without the prior written consent of the
Landlord (such consent not to be unreasonably withheld) provided that:

 

(i)

for the purposes of section 19(1A) of the Landlord and Tenant Act 1927:

- 19 -

 

--------------------------------------------------------------------------------

 

 

(A)

the Landlord shall be entitled to withhold consent to a proposed assignment
where the proposed assignee is not a Qualifying Assignee and/or where any of the
Prohibited Circumstances apply and

 

(B)

the Landlord shall be entitled to grant its consent to a proposed assignment
subject to all or any of the Conditions for Assignment and

 

(C)

provided further that the Landlord shall be entitled to withhold consent to a
proposed assignment on other grounds or grant consent subject to further
conditions where it is reasonable to do so, and

For the purposes of this clause 4.11(d) the following terms shall have the
following meanings:

 

(ii)

"Qualifying Assignee" means an assignee:

 

(A)

whose financial strength (taking into account any guarantees and other security
for the performance by the assignee of the tenant covenants under this Lease
(other than any Authorised Guarantee Agreement) is in the reasonable opinion of
the Landlord at least equivalent to the financial strength of the Tenant and any
Surety (taking into account the value of any other security for the performance
of the tenant covenants of the Lease by the Tenant) at:

 

(aa)

either the date of the Deed of Variation or (if such is the case) the date this
Lease was assigned to the Tenant or

 

(bb)

the date of the application for licence to assign

whichever is the greater

 

(B)

the assignment of the Lease to whom will not in the reasonable opinion of the
Landlord detrimentally affect the value of the Landlord's reversion immediately
expectant upon the determination of the Term

 

(C)

which in the reasonable opinion of the Landlord has demonstrated that it or the
group of which the assignee is a member is an entity which is or is recognised
within the hospital industry as a leading company or group in the management or
operation of hospitals and/or other operations contemplated by the Permitted Use

 

(iii)

"Prohibited Circumstances" means the following circumstances:

 

(A)

where in the Landlord's reasonable opinion there is an outstanding material
breach of any tenant covenant in this Lease

 

(B)

where the proposed assignee enjoys diplomatic or state immunity

 

(C)

where the proposed assignee is not resident in a jurisdiction where reciprocal
enforcement of judgments exists

 

(iv)

"Conditions for Assignment" means the following conditions:

 

(A)

the payment of all Rents and other sums which have fallen due under this Lease
prior to the date of the assignment, but in the case of sums other

- 20 -

 

--------------------------------------------------------------------------------

 

 

than the Principal Rent only to the extent that the Landlord has notified the
Tenant in writing not less than 5 Business Days prior to the date of the
assignment of the fact that such sums are outstanding

 

(B)

the payment of all Principal Rent which has fallen due under any Related Lease
prior to the date of the assignment provided that following any Permitted
Assignment to an entity which is not a member of the Circle Group this sub
clause (B) will no longer apply

 

(C)

that where the consent of any superior landlord or mortgagee of the Landlord or
the mortgagee of any superior landlord is required to the proposed assignment
such consent is obtained and any lawfully imposed conditions of such consent are
satisfied

 

(D)

that the proposed assignee covenants by deed with the Landlord in such form as
the Landlord may reasonably require that with effect from the date of the
assignment the proposed assignee will pay the Rents and observe and perform all
the provisions of this Lease to be observed and performed by the Tenant

 

(E)

that the Tenant enters into an Authorised Guarantee Agreement in the form set
out in the Schedule 3

 

(F)

that any person who has guaranteed the obligations of the Tenant under this
Lease (otherwise than by way of an Authorised Guarantee Agreement) and whose
guarantee is subsisting immediately before completion of the instrument of the
assignment enter into a sub-guarantee of the obligations of the Tenant contained
in an Authorised Guarantee Agreement entered into pursuant to clause
4.11(d)(iv)(E), such sub-guarantee to be in the form provided for by Schedule 3

 

(G)

that any guarantor for the proposed assignee reasonably required by the Landlord
covenants as a primary obligation by deed with the Landlord to observe and
perform all the covenants on the part of the Tenant contained in this Lease in
the form (mutatis mutandis) of Schedule 3 or such other form as the Landlord may
reasonably require

 

(H)

that the assignee has first granted a Security Power of Attorney in favour of
the Landlord and any other persons holding a superior interest in the Premises
or this Lease including any superior landlord and the mortgagee of the Landlord
and any superior landlord and has delivered to the Landlord (or such other
person as aforesaid) such Security Power of Attorney

 

(I)

that the assignee has first granted a first ranking charge, effective from the
date of assignment of this Lease, over all of the proposed assignee’s rights,
title and interest of in all chattels, equipment, fittings and moveable contents
situate in or at the Premises or used exclusively in connection with or
otherwise referable to the permitted user of the Premises (including any Call
Option Assets that may be transferred to the proposed assignee pursuant to
paragraph 4.11 of Schedule 6) in favour of the Landlord in substantially the
same form as the Senior Charge with such amendments as the parties thereto may
agree (each acting reasonably)

- 21 -

 

--------------------------------------------------------------------------------

 

 

(J)

that to the extent that the assignee is to grant on completion of the assignment
security over the Call Option Assets to its secured lenders that assignee has
first entered into an intercreditor agreement with its secured lenders (or their
agent) and the Landlord in form and substance reasonably acceptable to the
Landlord

 

(K)

that the Reversionary Lease is also assigned to the proposed assignee
concurrently with the assignment of this Lease

 

(L)

that save where the assignment is required due to either:

 

(1)

a Competition and Markets Authority direction: (i) pursuant to the approval
process being carried out as at the date of the Supplemental Deed and/or (ii)
issued during the period from circa 1 January 2020 to the date of the
Supplemental Deed; or

 

(2)

applicable law or statutory/regulatory requirement (but for the avoidance of
doubt not any future Competition and Markets Authority approval process),

((1) and (2) each being a "Permitted Assignment")

all Related Leases are also assigned to the proposed assignee concurrently with
the assignment of this Lease provided that following any Permitted Assignment to
an entity which is not a member of the Circle Group this sub-clause (L) will no
longer apply

 

(e)

Not to charge the whole of the Premises except to a bank or similar financial
institution and with the prior written consent of the Landlord (which will not
be unreasonably withheld or delayed).  The Tenant shall not be permitted to
charge the whole of the Premises unless the Reversionary Lease is also charged
to the same bank or financial institution concurrently with the charging of the
Premises.

 

(f)

Not to underlet a Permitted Part of the Premises except by way of a Permitted
Underlease with the prior written consent of the Landlord (which will not be
unreasonably, withheld) and further:

 

(i)

unless the proposed undertenant has first covenanted by deed with the Landlord
in such form as the Landlord may reasonably require that with effect from the
date of the underlease and during the term of the underlease the undertenant
will:

 

(A)

observe and perform all the provisions of the underlease to be observed and
performed by the undertenant and

 

(B)

not assign the underlease without the prior written consent of the Landlord
(which will not be unreasonably withheld or delayed); or

 

(ii)

(where the proposed undertenant is a corporate body and the Landlord reasonably
so requires) without first procuring either covenants by deed with the Landlord
in the form (mutatis mutandis) set out in Schedule 3 from two individuals who
are or a corporate body which is acceptable to the Landlord as guarantor or an
alternative form of security reasonably acceptable to the Landlord

- 22 -

 

--------------------------------------------------------------------------------

 

 

(g)

To enforce and not to waive or vary the provisions of a Permitted Underlease and
to operate at the relevant dates of review the rent review provisions contained
in an underlease

 

(h)

Not to accept a surrender of part only of the premises demised by any Permitted
Underlease without the prior written consent of the Landlord (which will not be
unreasonably withheld)

 

(i)

Not to vary the terms of any Permitted Underlease without the prior written
consent of the Landlord (not to be unreasonably withheld or delayed)

 

(j)

Without prejudice to the Tenant’s ability to underlet Permitted Parts, not to
grant underleases of areas for the location and use of scanning equipment and/or
other special clinical or diagnostic services unless

 

(i)

the Tenant has entered into an agreement with the proposed undertenant to carry
out the scanning work and use the scanning equipment at the Premises; and

 

(ii)

such underleases are:

 

(A)

for a term of no more than 10 years;

 

(B)

validly excluded from the provisions of sections 24 to 28 of the Landlord and
Tenant Act;

 

(C)

in respect of an area comprising no more than twenty per cent of the total floor
area of the Premises; and

 

(D)

otherwise comply with the requirements of this Lease in respect of underlettings

 

(k)

Notwithstanding any other provision of this Lease the Tenant may share
occupation of the whole or part of the Premises with a Tenant Group Company in a
manner which does not transfer or create a legal estate or create security of
tenure or prevents vacant possession of the Premises being given:

 

(i)

for so long as the party shares occupation it remains a Tenant Group Company and

 

(ii)

within ten Business Days of the commencement of such sharing the Tenant notifies
the Landlord of the Tenant Group Company and the address of its registered
office and

 

(iii)

within ten Business Days of the termination of such sharing the Tenant notifies
the Landlord of such termination

 

(l)

Notwithstanding any other provisions of this Lease not to grant licences to
occupy except for a period of up to 12 months to

 

(i)

consultants, GPs, dentists, physiotherapists and their administrative and
secretarial staff working at the Premises and

- 23 -

 

--------------------------------------------------------------------------------

 

 

(ii)

retail concessions

in each case in a manner which does not transfer or create a legal estate or
create security of tenure nor prevent vacant possession of the Premises being
given

 

(m)

Within 20 Business Days of any assignment charge underlease or any transmission
or other devolution relating to the Premises (or any extension, amendment or
variation of an existing assignment charge underlease or any transmission or
other devolution) to give written notice thereof to the Landlord's solicitors
together with two certified copies of the relevant document and to pay the
Landlord's solicitors' reasonable charges for the registration of every such
document plus Value Added Tax

4.12

Landlord's Costs

To pay to the Landlord and to indemnify the Landlord against all proper (and
reasonable in respect of paragraph (a) below) costs fees charges disbursements
and expenses (including without prejudice to the generality of the above those
payable to counsel solicitors surveyors and bailiffs or enforcement officers)
incurred by the Landlord in relation to:

 

(a)

every application made by the Tenant for a consent approval or licence required
by the provisions of this Lease unless the same is unlawfully or unreasonably
withheld or delayed or offered subject to some unlawful or unreasonable
condition

 

(b)

the service of a notice under section 146 or section 147 of the Law of Property
Act 1925 or incurred by or in reasonable contemplation of proceedings under
sections 146 or 147 of that Act notwithstanding that forfeiture is avoided
otherwise than by relief granted by the court

 

(c)

the recovery or attempted recovery of arrears of the Rents or other sums due
from the Tenant and the enforcement or remedy of any breach of the Tenant's
covenants under this Lease

 

(d)

any steps taken in contemplation of or in connection with the preparation and
service of a schedule of dilapidations during or after the expiry of the Term
but which relates to dilapidations caused or occurring during the Term

4.13

The Planning Acts

 

(a)

Not to commit any breach of the Planning Acts and to comply with the provisions
and requirements of the Planning Acts that affect the Premises whether as to the
Permitted User or otherwise and to indemnify and keep the Landlord indemnified
both during and after the expiry of the Term against all liability (including
costs and expenses) incurred as a result of any breach occurring during the Term

 

(b)

At the expense of the Tenant to obtain all planning permissions and to serve all
such notices as may be required for the carrying out of any operations or user
on the Premises which may constitute Development (or for the reinstatement
rebuilding or replacement of the Premises following damage by Insured Risks)
PROVIDED THAT no application for planning permission shall be made without the
prior written consent of the Landlord and such consent of the Landlord as
required in this clause 4.13(b) is not to be unreasonably withheld or delayed
where under the provisions of this Lease the consent of the Landlord is:

 

(i)

not required; or

- 24 -

 

--------------------------------------------------------------------------------

 

 

(ii)

cannot be unreasonably withheld

in respect of the matters the subject of the application PROVIDED THAT
notwithstanding the foregoing provisions the Landlord shall be entitled to
withhold consent where the implementation of such planning permission would or
would be likely to create or give rise to any tax or other fiscal liability for
the Landlord and the Tenant fails to indemnify the Landlord against such
liability having first been asked in writing to do so

 

(c)

Subject only to any statutory direction to the contrary to pay and satisfy any
charge or levy that may subsequently be imposed under the Planning Acts in
respect of the carrying out or maintenance of any such operations or the
commencement or continuance of any such user

 

(d)

Notwithstanding any consent which may be granted by the Landlord under this
Lease not to carry out or make any alteration or addition to the Premises or any
change of use until:

 

(i)

all necessary permissions and consents under or pursuant to the Planning Acts
have been obtained and produced to the Landlord and

 

(ii)

the Landlord (acting reasonably) has acknowledged that every necessary planning
permission is acceptable to it the Landlord being entitled to refuse to
acknowledge its acceptance of a planning permission only on the grounds that any
condition contained in it or any period referred to in it would be or be likely
to be materially prejudicial to the Landlord's interest in the Premises whether
during or after the expiry of the Term

 

(e)

Unless the Landlord shall otherwise direct to carry out and complete before the
expiry of the Term:

 

(i)

any works stipulated to be carried out to the Premises by a date subsequent to
such expiry as a condition of any planning permission granted for any
Development commenced during the Term and

 

(ii)

any Development commenced during the Term upon the Premises in respect of which
the Landlord shall or may be or become liable for any charge or levy under the
Planning Acts

 

(f)

Not to object to any application for planning permission that the Landlord or a
Landlord Group Company may make whether jointly or alone in respect of any
adjoining or neighbouring property except where such planning permission if
granted would be adverse to the Tenant's legitimate business interests

 

(g)

In relation to community infrastructure levy (or any similar or replacement
charge or levy) to:

 

(i)

pay any community infrastructure levy (or any similar or replacement charge or
levy);

 

(ii)

serve a notice assuming liability (and provide a copy of such notice to the
Landlord) and not withdraw it (or carry out such equivalent or similar steps as
may be required or permitted in relation to any similar or replacement charge or
levy); and

- 25 -

 

--------------------------------------------------------------------------------

 

 

(iii)

indemnify the Landlord against all liabilities arising out of community
infrastructure levy (or any similar or replacement charge or levy),

in each case in respect or by reason of any works carried out at the Premises
(except for works carried out by the Landlord)

 

(h)

The obligations contained in clause 4.13(e) shall not apply at the expiry of the
Term where the Reversionary Lease is subsisting at the relevant time

4.14

Indemnities

To be responsible for and to keep the Landlord fully indemnified against all
damage damages losses costs expenses actions demands proceedings claims and
liabilities made against or suffered or incurred by the Landlord arising
directly or indirectly out of any act omission or negligence of the Tenant or
any person at the Premises expressly or impliedly with the Tenant's authority or
out of any breach or non-observance by the Tenant of the covenants conditions or
other provisions of this Lease or any of the matters to which this demise is
subject but:

 

(a)

the Landlord shall as soon as practicable notify the Tenant in writing of any
claims and shall supply copies of relevant documents and correspondence;

 

(b)

the Landlord shall (at Tenant’s cost) take reasonable commercial steps to
mitigate the Landlord’s liability in respect of such matter; and

 

(c)

the Landlord shall not admit any liability or settle or compromise any such
matter without first obtaining the Tenant’s approval in writing such approval
not to be unreasonably withheld or delayed

4.15

Disposal Boards and Viewing

To permit the Landlord upon reasonable written notice:

 

(a)

at all reasonable times during the last six months of the Term (except where the
Reversionary Lease is subsisting at the relevant time) and at any time
thereafter to enter upon the Premises and affix and retain upon any reasonable
external part of the Premises a notice of a reasonable size for re-letting the
Premises and

 

(b)

at all reasonable times during the Term to enter upon the Premises and affix and
retain upon any reasonable part of the Premises a notice of a reasonable size
for the sale of the Landlord's reversion or of any superior interest

and during each such period or periods to permit upon 5 Business Days prior
notice persons with the written authority of the Landlord or its agent at
reasonable times of the day to view the Premises without interruption provided
they are accompanied by the Tenant or its agent provided always that the
Landlord shall in exercising those rights use reasonable endeavours to avoid
causing disruption to the business carried on at the Premises

4.16

Encroachments

To take all necessary steps to prevent any new window light opening doorway path
passage right or other encroachment or easement being made or acquired in
against out of or upon the Premises and to notify the Landlord as soon as
reasonably practicable in writing if any such encroachment or easement shall be
made or acquired (or attempted to be made or acquired) and at the request of the
Landlord to adopt such means as shall be required to prevent such encroachment
or the acquisition of any such easement

- 26 -

 

--------------------------------------------------------------------------------

 

4.17

Yield Up

At the expiry or sooner determination of the Term (except where the Reversionary
Lease is subsisting at the relevant time):

 

(a)

to yield up the Premises in accordance with the terms of this Lease

 

(b)

to remove all placards signs notices fascias boards name-plates and
advertisements fixed or exhibited by the Tenant in or upon the Premises and
immediately to make good to the reasonable satisfaction of the Landlord any
damage caused by such removal and

 

(c)

to give up all keys of the Premises to the Landlord

 

(d)

to provide the Landlord with a copy of the most recent asbestos survey and
associated documents held by the Tenant pursuant to its duties under Regulation
4 of the Control of Asbestos at Work Regulations 2002 and to deliver to the
Landlord all original health and safety files in accordance with the
Construction (Design and Management) Regulations 2015

4.18

Interest on Arrears

 

(a)

If the Tenant shall fail to pay:

 

(i)

the Rents (whether formally demanded or not); or

 

(ii)

any other sum due under or pursuant to this Lease

within five Business Days for so long as BMI Healthcare Limited (No. 2164270) is
the Tenant under this Lease or otherwise within two days of the date on which
payment was due to pay to the Landlord Interest on the Rents or other such sum
and such Interest shall be deemed to be and shall be recoverable as rent in
arrear

 

(b)

That nothing in the preceding clause 4.18(a) shall entitle the Tenant to
withhold or delay any payment of the Rents or any other sum due under this Lease
after the date upon which they fall due or in any way prejudice affect or
derogate from the rights of the Landlord in relation to such non-payment
including (but not limited to) the proviso for re-entry contained in this Lease

 

(c)

That for the purposes of clause 4.18(a) sums shall be deemed to be unpaid where
the Landlord properly refuses to accept payment to avoid waiving the right of
forfeiture and/or waiving a breach of covenant on behalf of the Tenant

4.19

Statutory Notices

To give full particulars to the Landlord of any notice direction order or
proposal for the Premises made given or issued to the Tenant by any local or
public authority within ten (10) Business Days of receipt and if so required by
the Landlord to produce it to the Landlord and without delay and at the cost of
the Tenant to take all necessary steps to comply with such notice direction or
order and at the request of the Landlord and the cost of the Tenant to make or
join with the Landlord in making such objection or representation against or in
respect of any notice direction order or proposal as the Landlord shall
reasonably deem expedient provided that the Tenant shall not be required to join
the Landlord in making such representation if to do so would be contrary to the
Tenant's bona fide commercial interests

- 27 -

 

--------------------------------------------------------------------------------

 

4.20

Defective Premises

To give notice to the Landlord of any defect in the Premises which might give
rise to an obligation on the Landlord to do or refrain from doing any act or
thing in order to comply with the duty of care imposed on the Landlord pursuant
to the Defective Premises Act 1972 or otherwise and at all times to display and
maintain all necessary notices which the Landlord may from time to time
reasonably require to be displayed at the Premises

4.21

Compliance with Title

To perform observe and comply with the rights easements privileges restrictions
covenants stipulations and other matters contained or referred to in Schedule 1

4.22

Consents

 

(a)

To procure that all such authorities registrations licences and consents as may
be necessary for carrying on the actual use (being a Permitted User) of the
Premises from time to time (the "Consents") are maintained in force and renewed
and to pay all fees and duties in relation thereto

 

(b)

Not to make any alterations to the Premises or vary the operation of the
business conducted at the Premises in accordance with the terms of this Lease
without the consent (when required) of the CQC (as defined in Schedule 4) or
other relevant dispensing power in respect of all Consents

4.23

Registration at the Land Registry

 

(a)

To use its reasonable endeavours to procure that:

 

(i)

the Tenant is registered at the Land Registry as proprietor of this Lease as
soon as practicable and

 

(ii)

all rights granted or reserved by this Lease are properly noted against the
affected titles and

 

(iii)

deliver to the Landlord within ten days of registration official copies of the
registered title evidencing registration of this Lease

 

(b)

Promptly on the expiry or sooner determination of the Term to apply to the Land
Registry to close the registered title and to cancel the registration of all
rights granted or reserved by this Lease and any note of this Lease registered
against the Landlord's title

4.24

EPCs

 

(a)

To allow the Landlord and all others authorised by the Landlord to have access
to all documentation, data and information in the Tenant’s possession or under
its control that is reasonably required in order for the Landlord to:

 

(i)

prepare an EPC in respect of the Premises; and

 

(ii)

comply with any duty imposed upon the Landlord under The Energy Performance of
Buildings (England and Wales) Regulations 2012,

- 28 -

 

--------------------------------------------------------------------------------

 

and to co-operate with the Landlord and any person so authorised so far as is
reasonably necessary to enable them to carry out such functions

 

(b)

Not to obtain or commission an EPC in respect of the Premises unless required to
do so by The Energy Performance of Buildings (England and Wales) Regulations
2012 or otherwise with the prior consent of the Landlord such consent not to be
unreasonably withheld or delayed.

 

(c)

If an EPC is required in respect of the Premises, to obtain such EPC from an
assessor approved by the Landlord (acting reasonably) or to pay the Landlord’s
reasonable costs of obtaining such EPC

 

(d)

To provide free of charge to the Landlord a copy of any EPC that the Tenant
obtains in respect of the Premises

4.25

Information

To provide the Landlord with the information specified in Schedule 4 at the
times and intervals set out in Schedule 4.

5.

THE LANDLORD'S COVENANTS

The Landlord covenants with the Tenant that:

5.1

the Landlord shall permit the Tenant peaceably and quietly to hold and enjoy the
Premises during the Term without any interruption or disturbance from or by the
Landlord or by any person lawfully claiming through under or in trust for the
Landlord and

5.2

on the date of an assignment of this Lease in accordance with clause 4.11, the
Landlord shall release and cancel the security constituted by the Senior Charge

6.

INSURANCE

The Landlord shall insure the Premises in accordance with the provisions of
Annex 2 of the Supplemental Deed and the Landlord and the Tenant shall each
perform their respective obligations and conditions in Annex 2 of the
Supplemental Deed.

7.

PROVISOS

7.1

Re-entry

 

(a)

If and whenever during the Term:

 

(i)

the Principal Rent (under this Lease or under any Related Lease) is outstanding
for more than ten (10) Business Days (the Principal Rent Default Period) after
becoming due whether formally demanded or not (provided that if any two or more
payments of Principal Rent (whether under this Lease or a Related Lease) have
been outstanding for more than ten (10) Business Days in the immediately
preceding twelve month period then the Principal Rent Default Period shall be
reduced to three (3) Business Days but only for so long as the foregoing proviso
applies after which the Principal Rent Default Period will increase back to ten
(10) Business Days) and provided that following a Permitted Assignment to an
entity which is not a member of the Circle Group the above references will be
limited to the Principal Rent under the Lease and not also the Principal Rent
under any Related Lease or

- 29 -

 

--------------------------------------------------------------------------------

 

 

(ii)

the Rents (or any part of them) under this Lease (other than the Principal Rent)
is outstanding for more than ten (10) Business Days (the Rents Default Period)
after becoming due and written demand having been made (provided that if any two
or more payments of the Rents other than the Principal Rent (whether under this
Lease or a Related Lease) have been outstanding for more than ten (10) Business
Days in the immediately preceding twelve month period then the Rents Default
Period shall be reduced to three (3) Business Days but only for so long as the
foregoing proviso applies after which the Rents Default Period will increase
back to ten (10) Business Days) and provided that following a Permitted
Assignment to an entity which is not a member of the Circle Group the above
references will be limited to the Rents (other than the Principal Rent) under
the Lease and not also to the Rents (other than the Principal Rent) under any
Related Lease or

 

(iii)

there is a breach by the Tenant of any covenant or other term of this Lease or
any document expressed to be supplemental to this Lease or

 

(iv)

the Tenant or the Surety commits or permits an Act of Insolvency

then subject to clause 7.1(b) and (c) the Landlord may at any time prior (in the
case of (i), (ii) and (iii) above) to such Principal Rent or Rents being paid or
the breach having been made good re-enter the Premises or any part of them in
the name of the whole at any time and even if any previous right of re-entry has
been waived and then the Term will absolutely cease but without prejudice to any
rights or remedies which may have accrued to the Landlord against the Tenant in
respect of any breach of covenant or other term of this Lease including the
breach in respect of which the re-entry is made

 

(v)



 

(A)

(1) six or more leases (which were, when terminated, Related Leases) have been
terminated and/or (in any combination) (2) the relevant landlord has a right and
intention to terminate six or more such Related Leases (and for this purpose
only the landlord shall, in addition to the rights set out in clause 7.1(a), be
deemed also to have a right to terminate if the Tenant (or the tenant of a
Related Lease) is in breach of Clause 11.2 (or the equivalent provision in the
Related Lease)), provided that, for the purposes of this clause only, the right
of the relevant landlord to terminate any such Related Leases shall, in relation
to a breach of clause 4.3, only arise where the Tenant is also in breach of its
obligations under clause 4.10(c);

 

(B)

(1) leases (which were, when terminated, Related Leases) have been terminated
and/or (in any combination) (2) the relevant landlord has a right and intention
to terminate such Related Leases (and for this purpose only the landlord shall,
in addition to the rights set out in clause 7.1(a), be deemed also to have a
right to terminate if the Tenant (or the tenant of a Related Lease) is in breach
of Clause 11.2 (or the equivalent provision in the Related Lease)) and the
aggregate Principal Rent payable (or which would, but for such termination, have
been payable) under such leases is equal to or greater than 25% of the aggregate
Principal Rent payable (or which would, but for such termination, have been
payable) under all leases which were, at the date of the Supplemental Deed,
Related Leases; or

- 30 -

 

--------------------------------------------------------------------------------

 

 

(C)

(1) leases (which were, when terminated, Related Leases) have been terminated
and/or (in any combination) (2) the relevant landlord has a right and intention
to terminate such Related Leases (and for this purpose only the landlord shall,
in addition to the rights set out in clause 7.1(a), be deemed also to have a
right to terminate if the Tenant (or the tenant of a Related Lease) is in breach
of Clause 11.2 (or the equivalent provision in the Related Lease)) and the
aggregate Tenant EBITDAR earned (or which would, but for such termination, have
been earned) by the tenant of such leases is equal to or greater than 25% of the
aggregate Tenant EBITDAR earned (or which would, but for such termination, have
been earned) by the tenants of all leases which were, at the date of the
Supplemental Deed, Related Leases.

Provided that termination shall (i) where the Related Lease relates to property
located in England or Wales not be permitted if the Landlord has terminated and
the Tenant has applied for relief against re-entry or forfeiture until the court
has finally disposed of the Tenant’s application and (ii) where the Related
Lease relates to property located in Scotland only occur where the Landlord has
terminated by serving on the Tenant a notice of irritancy and a Scottish court
has granted decree in an action for declarator of irritancy at the instance of
the Landlord against the Tenant.

And provided further that Clause 7.1(a)(v) shall no longer apply following any
Permitted Assignment to an entity which is not a member of the Circle Group.

 

(b)

The Landlord shall not exercise the right of re-entry pursuant to clause 7.1(i)
or (ii) without first giving not less than ten (10) Business Days’ written
notice (the Notice Period) to the Tenant of its intention to exercise such right
of re-entry such notice to provide full details of all amounts of Principal Rent
and other Rents outstanding and the relevant lease or leases under which such
amounts are due (whether such lease or leases be this Lease or a Related Lease)
provided that if any two or more payments of Principal Rent or other Rents
(whether under this Lease or a Related Lease or Related Leases) have been
outstanding for more than ten (10) Business Days in the immediately preceding
twelve month period then the Notice Period shall be reduced to three (3)
Business Days but only for so long as the foregoing proviso applies after which
the Notice Period will increase back to ten (10) Business Days

 

(c)

The Landlord shall give written notice (including, without limitation, the same
period of written notice as detailed at clause 7.1(b) regarding non-payment of
the Principal Rent or other Rents) to any mortgagee of the Tenant of which the
Landlord has prior written notice prior to exercising the right of re-entry
contained in this Lease.

7.2

Rights and Easements

The operation of section 62 of the Law of Property Act 1925 shall be excluded
from this Lease and save as expressly hereby granted the Tenant shall not by
virtue of this Lease be deemed to have acquired or be entitled to and the Tenant
shall not during the Term acquire or become entitled to by any means whatever
any easement from or over or affecting any other land or premises now or at any
time after the date of this Lease belonging to the Landlord or any Group Company
of the Landlord and not comprised in this Lease

7.3

Exclusion of Use Warranty

Nothing in this Lease or in any consent granted by the Landlord under this Lease
shall imply or warrant that the Premises may lawfully be used under the Planning
Acts for the purpose authorised in this Lease or any purpose subsequently
authorised

- 31 -

 

--------------------------------------------------------------------------------

 

7.4

Representations

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this Lease

7.5

Tenant's Property

If after the Tenant has vacated the Premises on the expiry of the Term any
property of the Tenant remains in or on the Premises and the Tenant fails to
remove it within 21 Business Days after being requested in writing by the
Landlord to do so or if after using all reasonable endeavours the Landlord is
unable to make such a request to the Tenant within 28 Business Days from the
first attempt so made by the Landlord:

 

(a)

the Landlord may as the agent of the Tenant sell such property

 

(b)

the Landlord shall (subject to clause 7.5(c) below) forthwith after such sale
pay to the Tenant the proceeds of such sale after having deducted the reasonable
and proper fees and expenses incurred by or on behalf of the Landlord in
connection with such sale

 

(c)

if the Landlord having made reasonable efforts is unable to locate the Tenant
the Landlord shall be entitled to retain such proceeds of sale absolutely unless
the Tenant shall claim them within six months of the date on which the Tenant
vacated the Premises and

 

(d)

the Tenant shall indemnify the Landlord against any damage occasioned to the
Premises and any actions claims proceedings costs expenses and demands made
against the Landlord caused by or related to the presence of the property in or
on the Premises

7.6

Compensation on Vacating

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Premises shall be excluded to the extent that the law allows

7.7

Loss or Damage

Save where any such matters arise from their wilful or negligent act or default
the Landlord its servants agents visitors or licensees the Landlord shall not be
liable or responsible to the Tenant or to any person at the Premises with the
express or implied consent of the Tenant for any loss injury damage nuisance
annoyance or inconvenience which may be sustained by the Tenant or such person
either personally or to their property including the Premises

7.8

Service of Notices

 

(a)

Any demand or notice required to be made given to or served on any party under
this Lease shall be in writing and validly made given or served if addressed to
such party and delivered personally or sent by pre-paid registered or recorded
delivery mail addressed (in the case of a company) to its registered office or
(whether a company or individual) its last known address, and in the case of
notices served on the Tenant, marked for the attention of the Company Secretary

 

(b)

Any notice or document shall also be sufficiently served if sent by any means of
electronic transmission other than facsimile transmission to the party to be
served and that service shall be deemed to be made on the day of transmission if
transmitted before 4.00 p.m. on a Business Day but otherwise on the next
following Business Day

- 32 -

 

--------------------------------------------------------------------------------

 

 

(c)

For so long as BMI Healthcare Limited (No. 2164270) is the Tenant of this Lease,
a notice served on the Tenant by electronic transmission shall be by means of
e-mail to company.secretary@bmihealthcare.co.uk or such other e-mail address as
is otherwise specified by the Tenant by notice in writing to the Landlord

 

(d)

For so long as [Name of MPT entity] is the Landlord of this Lease, a notice
served on the Landlord by electronic transmission shall be by means of e-mail to
david@duggins.co or such other e-mail address as is otherwise specified by the
Landlord by notice in writing to the Tenant

7.9

Value Added Tax

 

(a)

Save as the context requires or as otherwise stated (but subject to the
provisions of clause 7.9(e)) all references to payments made in this Lease are
references to such payments exclusive of Value Added Tax chargeable in respect
of the supply of goods or services for which the payment is consideration and
insofar as such payments fall to be made under this Lease the amount of such
Value Added Tax shall be paid in addition thereto

 

(b)

Without prejudice to and save as mentioned earlier in this clause 7.9 (but
subject to the provisions of clause 7.9(e)) where any supply is made pursuant to
this Lease the recipient of the supply shall pay to the supplier at the same
time as any other consideration for such supply the amount of any Value Added
Tax chargeable in respect thereof

 

(c)

Where any payment is required to be made pursuant to this Lease to reimburse the
payee for any expenditure incurred by the payee such payment shall include an
amount equal to any Value Added Tax comprised in that expenditure which is not
recoverable by the payee as input tax under section 25 of the Value Added Tax
Act 1994

 

(d)

Where any taxable supply is made pursuant to this Lease the maker of such supply
shall provide a valid VAT invoice in respect thereof

 

(e)

The Landlord warrants and undertakes to the Tenant that:

 

(i)

neither it nor any relevant associate (to be construed in accordance with
paragraph 3 of Schedule 10 to the Value Added Tax Act 1994) of it has exercised
the option to tax for the purposes of Schedule 10 to the Value Added Tax Act
1994 in relation to the Premises and neither it nor any relevant group member
(to be construed in accordance with paragraph 21 of Schedule 10 to the Value
Added Tax Act 1994) has made a real estate election for the purposes of
paragraph 21 of Schedule 10 to the Value Added Tax Act 1994; and

 

(ii)

neither it nor any relevant associate (to be construed in accordance with
paragraph 3 of Schedule 10 to the Value Added Tax Act 1994) will exercise the
option to tax for the purposes of Schedule 10 to the Value Added Tax Act of 1994
in relation to the Premises and neither it nor any relevant group member (to be
construed in accordance with paragraph 21 of Schedule 10 to the Value Added Tax
Act 1994) will make a real estate election for the purposes of paragraph 21 of
Schedule 10 to the Value Added Tax Act 1994, and neither it, such relevant
associate or such relevant group member will take any equivalent action having
effect under any legislation which is the successor to Schedule 10 to the Value
Added Tax Act 1994 unless:

 

(A)

it is required by law to do so or

- 33 -

 

--------------------------------------------------------------------------------

 

 

(B)

the Tenant has agreed in writing in advance that it may do so

 

(f)

Any reference in this Lease to any person shall in relation to VAT (where
appropriate and unless the context otherwise requires) be construed at any time
when such person is treated as a member of a VAT group for the purposes of
sections 43 to 43D of the Value Added Tax Act 1994 to include a reference to the
representative member of such group at such time

 

(g)

Any reference in this Lease to any person shall in relation to VAT (where
appropriate and unless the context otherwise requires) be construed at any time
when the grant of an interest in right over or licence to occupy the Premises
would if or when made by that person be treated pursuant to paragraph 8 of
Schedule 10 to the Value Added Tax Act 1994 as having been made by any other
person to include a reference to such other person (the term "the grant of an
interest in right over or licence to occupy" has the same meaning as for the
purposes of the said paragraph 8 of the said Schedule 10)

7.10

Proper Law and Jurisdiction

 

(a)

This Lease (including an non-contractual obligations arising out of, or in
connection with, this Lease) shall be governed by and construed in accordance
with English law

 

(b)

Each of the parties to this Lease irrevocably agrees that the courts of England
shall have exclusive jurisdiction to hear and decide any suit action or
proceedings and/or to settle any disputes which may arise out of or in
connection with this Lease and for these purposes each party irrevocably submits
to the jurisdiction of the courts of England

7.11

Exclusion of the Landlord and Tenant Act 1954

 

(a)

In relation to the tenancy created by this Lease:

 

(i)

the Landlord served on the Tenant a notice dated 27 July 2006 complying with
requirements of section 38A(3) of the Landlord and Tenant Act

 

(ii)

the Tenant or a person duly authorised by the Tenant made a statutory
declaration (the "Statutory Declaration") complying with the requirements of
schedule 2 to the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003

 

(b)

Where the Statutory Declaration was made by a person other than the Tenant the
Tenant confirms that the declarant was duly authorised to make the Statutory
Declaration on the Tenant's behalf

 

(c)

The Landlord and the Tenant agree that the provisions of sections 24 to 28
(inclusive) of the Landlord and Tenant Act shall be excluded in relation to the
tenancy created by this Lease

7.12

Landlord and Tenant (Covenants) Act 1995

This Lease is a "new tenancy" as that expression is defined in the Landlord and
Tenant (Covenants) Act 1995

7.13

Invalidity

If at any time any one or more provisions of this Lease is or becomes invalid
illegal or unenforceable in any respect under any law the validity legality and
enforceability of the remaining provisions hereof shall not be in any way
affected or impaired thereby

- 34 -

 

--------------------------------------------------------------------------------

 

8.

CONFIDENTIALITY

The Landlord and the Tenant each covenant and agree to keep all Confidential
Information confidential and no party shall disclose any Confidential
Information to any person, except

8.1

the Landlord shall be permitted to disclose Confidential Information:

 

(a)

with the prior written approval of the Tenant;

 

(b)

to its Affiliates and its and their Representatives;

 

(c)

to its direct and indirect shareholders and their respective Affiliates and
Representatives;

 

(d)

to its prospective investors in relation to or in connection with any private
placement or public offering of a member of the MPT Group’s securities

in each case described in clauses 8.1(a) to 8.1(d) above, provided that any
person to whom the Confidential Information is to be disclosed is informed of
its confidential nature and agrees to keep it confidential before that
disclosure;

8.2

the Landlord shall be permitted to disclose Confidential Information:

 

(a)

to its existing lenders and their agents and Advisers (including, in respect of
the Landlord, the servicer) and any lenders and their agents and Advisers under
any replacement debt financing sources, to the extent that such disclosure is
necessary or desirable in connection with its relevant financing arrangements;

 

(b)

to third parties in connection with the potential sale or transfer of the
Landlord’s interest in this Lease, or the sale (directly or indirectly) of the
Landlord, provided that the third party has first signed a non-disclosure
agreement with the Landlord which contains equivalent terms to the
confidentiality undertakings contained in this Lease;

8.3

each party shall be permitted to disclose Confidential Information:

 

(a)

to a Tax Authority or to a professional Tax adviser where reasonably required in
connection with the Tax affairs of the disclosing party (or its Affiliates);

 

(b)

if requested or required by law, any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body or the rules of
any relevant stock exchange, provided that the party receiving such request
will, to the extent practicable and legally permissible under the circumstances,
and other than with respect to a request or requirement relating to routine
audit or examination by a regulatory or self-regulatory authority, examiner or
auditor:

 

(i)

provide the other parties with prompt written notice of such requirement(s);

 

(ii)

reasonably cooperate with the other parties and take into account the reasonable
requests of the other parties in relation to the content of such disclosure;

 

(iii)

if the party is legally advised by counsel (which may be internal counsel) to
disclose Confidential Information to any court, tribunal or government or
regulatory body, use reasonable efforts to request assurances that the
Confidential Information will be treated confidentially by the recipient

- 35 -

 

--------------------------------------------------------------------------------

 

9.

THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Lease shall have no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms

10.

LANDLORD’S OPTION TO PURCHASE THE TENANT’S ASSETS

The Tenant hereby grants the Landlord an option in the terms set out in
Schedule 6 and the Landlord and the Tenant agree to comply with the provisions
of Schedule 6

11.

FINANCIAL COVENANTS

11.1

In this Clause 11 the following words and expressions shall have the following
meanings:

 

(a)

“Birmingham Lease” means the lease of both acute and rehabilitation facilities
to be entered into between MPT Circle Birmingham S.A.R.L, Circle Birmingham
Limited and Circle Holdings Plc in accordance with the Landlord Works Agreement
for Underlease between MPT Circle Birmingham S.A.R.L, Circle Birmingham Limited,
Circle Holdings Plc and MPT Operating Partnership L.P. dated 13 April 2017;

 

(b)

“Capitalised Maintenance Costs” means routine, non-major expenditures that are
capitalised by the relevant Circle Group entity and would be capable of
classification as either capital expenditure or income statement expense under
UK Generally Accepted Accounting Principles applicable at the date of
calculation. Such expenditures include exterior and interior painting and
decorating, resurfacing building walls and floors, and similar types of
expenditure applied to maintaining the appearance of the Premises. Such
expenditure does not include any non-routine capital expenditure, major repairs
or alterations, improvements or other expenditures related to plant and
equipment or fixtures and fittings (e.g., power, heating and water systems, IT
and communications, scanners and theatre / ward equipment etc) or capital
expenditures relating to new developments or expansionary or growth capital
items.  

 

(c)

“Consolidated Fixed Charges” means, for any Relevant Period, for the Circle
Group on a consolidated basis, an amount equal to the sum for such Relevant
Period of (a) Rent Payments, plus, (b) Consolidated Interest Charges, plus (c)
consolidated Capitalised Maintenance Costs incurred after the third anniversary
of the EBITDAR Calculation Commencement Date, plus (d) Consolidated Funded Debt
Payments but excluding Disregarded Items;

 

(d)

"Consolidated Interest Charges" means, for any Relevant Period, the aggregate
of:

 

(i)

the interest (but not the capital) element of any payments in respect of any
Finance Leases of members of the Circle Group payable in such Relevant Period;
and

 

(ii)

accrued interest in respect of all debt facilities of the Circle Group payable
in such Relevant Period,

after deducting any interest received in that Relevant Period by any member of
the Circle Group on cash.

 

(e)

"Consolidated Funded Debt Payments" means, for any Relevant Period, the
aggregate of:

 

(i)

the capital element of any payments in respect of any Finance Leases of members
of the Circle Group payable in such Relevant Period; and

- 36 -

 

--------------------------------------------------------------------------------

 

 

(ii)

all scheduled repayments (save for any final bullet payment) in respect of all
debt facilities of the Circle Group payable in such Relevant Period excluding
any amounts falling due under any overdraft, revolving facility or intra-group
payments.

 

(f)

“Disregarded Items” means any items which would otherwise qualify for inclusion
in the calculation of Consolidated Fixed Charges, but which arise in relation
to:

 

(i)

The South Cheshire Private Hospital, Cheshire in respect of which the tenant is
South Cheshire SPV Limited and for which the lease has Land Registry title
number CH318155;

 

(ii)

Carrick Glen Hospital, Ayrshire in respect of which the tenant is BMI Healthcare
Limited and for which the lease is registered in the Land Register of Scotland
under title number AYR89430;

 

(iii)

The Sandringham Hospital, Norfolk in respect of which the tenant is BMI
Healthcare Limited and for which the lease has Land Registry title number
NK156178;

 

(iv)

Gisburne Park Hospital, Lancashire in respect of which the tenant is BMI
Healthcare Limited and for which the lease has Land Registry title number
LAN104242;

 

(v)

any premises from which operations have ceased (whether before or after the date
of the Supplemental Deed) but not where such premises is held under a Related
Lease and only for a period of 12 months from the date of the cessation of
operations; and

 

(vi)

the Birmingham Lease in the period prior to "the third EBITDAR Calculation
Commencement Date following the Initial EBITDAR Calculation Date" as described
in clause 7.2(a)(iv) of the Birmingham Lease.

 

(g)

“EBITDAR Calculation Commencement Date” means the first EBITDAR Calculation Date
immediately following the first anniversary of the date of the Supplemental
Deed;

 

(h)

“EBITDAR Calculation Dates” means 31 March, 30 June, 30 September and 31
December in every year and EBITDAR Calculation Date means any of them;

 

(i)

“EBITDAR Rent” means in respect of any Relevant Period the Principal Rent;

 

(j)

"Exceptional Items" means any exceptional, one-off, non-trading, non-recurring
or extraordinary items or any other items of an unusual or non-recurring nature
which represent gains or losses including, but not limited to, historical and
future costs incurred in connection with the closure of or ceasing of
operations, costs incurred to achieve synergy savings and to integrate the
businesses of the Tenant (at the date of the Supplemental Deed) and the Circle
Group, and any costs incurred in relation to reorganisations, acquisitions,
disposals and other business combinations, restructurings or strategic reviews.

 

(k)

"Finance Leases" means any lease or hire purchase agreement which in accordance
with the accounting principles of the Circle Group is treated as a balance sheet
liability (other than a lease or hire purchase contract which would in
accordance with accounting principles in force prior to 1 January 2019, have
been treated as an operating lease).

- 37 -

 

--------------------------------------------------------------------------------

 

 

(l)

“Group EBITDAR” means consolidated earnings before interest taxes depreciation
amortisation and rent, in each case of the Circle Group, but excluding any
Exceptional Items;

 

(m)

“Portfolio EBITDAR” means consolidated earnings before interest taxes
depreciation amortisation and rent, in each case of each entity which is a
tenant of a Related Lease, but excluding any Exceptional Items;

 

(n)

“Portfolio Rent” means, in respect of any Relevant Period, the aggregate
Principal Rents payable under all Related Leases;

 

(o)

“Relevant Period” means each period of 12 months ending on each EBITDAR
Calculation Date; and

 

(p)

"Rent Payments" means, in respect of any Relevant Period, the aggregate of all
amounts payable by any member of the Circle Group in connection with any
lettings, licences or grants of other rights of use or occupation, including but
not limited to (if applicable) each of the following amounts:

 

(i)

rent, licence fees and equivalent amounts payable;

 

(ii)

any other moneys payable in respect of occupation and/or usage of a property and
any fixture and fitting on that property including any fixture or fitting on
that property for display or advertisement, on licence or otherwise;

 

(iii)

any sum payable under any policy of insurance in respect of loss of rent or
interest on rent;

 

(iv)

any sum payable, or the value of any consideration given, for the grant,
surrender, amendment, supplement, waiver, extension or release of any document
under which a member of the Circle Group has a letting, licence or grant of
other rights of or use or occupation;

 

(v)

any sum payable in respect of a breach of covenant or dilapidations under any
lease;

 

(vi)

any sum payable by or distribution received or receivable from any guarantor of
any occupational tenant under any lease;

 

(vii)

any contributions payable to any landlord by way of VAT or a contribution to (i)
ground rent; (ii) insurance premia; (iii) the cost of an insurance valuation;
(iv) a service or other charge; or (v) a reserve or sinking fund; and 

 

(viii)

any interest payable on, and any damages, compensation or settlement payable in
respect of, any sum referred to above.

 

(q)

“Tenant EBITDAR” means earnings before interest taxes depreciation amortisation
and rent, in each case of the Tenant, but excluding any Exceptional Items.

Property Level EBITDAR Test

11.2

For the purpose of clause 7.1(a)(v) of the Lease only and clause 7.1(a)(vii) of
the Reversionary Lease only and for no other purpose, including for the
avoidance of doubt, not so as to create a covenant in respect of which clause
7.1(a) would otherwise apply the Tenant covenants to maintain on each EBITDAR
Calculation Date that occurs after the EBITDAR Calculation Commencement Date a
Tenant EBITDAR to EBITDAR Rent cover ratio of at least 1.1:1, calculated by
reference to the Relevant Period.

- 38 -

 

--------------------------------------------------------------------------------

 

Portfolio Level EBITDAR Test

11.3

If on any EBITDAR Calculation Date that occurs after the EBITDAR Calculation
Commencement Date, the Portfolio EBITDAR to Portfolio Rent cover ratio falls
below 1.1:1 calculated by reference to the Relevant Period, the Landlord shall
be entitled to exercise its rights under Clause 7.1(a), subject always to the
provisions of Clause 11.5.

Portfolio Level Consolidated Fixed Charges Test

11.4

If on any EBITDAR Calculation Date that occurs after the EBITDAR Calculation
Commencement Date, the Group EBITDAR to Consolidated Fixed Charges cover ratio
falls below 1.1:1 calculated by reference to the Relevant Period, the Landlord
shall be entitled to exercise its rights under Clause 7.1(a) subject always to
the provisions of Clause 11.5.

Equity Cure Rights

11.5

If:

 

(a)

the Portfolio EBITDAR to Portfolio Rent cover ratio falls below the level
required by clause 11.3; or

 

(b)

the Group EBITDAR to Consolidated Fixed Charges cover ratio falls below the
level required by clause 11.4; or

 

(c)

the Tenant is in breach of clause 11.2 for the purposes of clause 7.1(a)(v) of
the Lease or clause 7.1(a)(vii) of the Reversionary Lease,

the Landlord shall be entitled to exercise its rights in clause 7.1(a) arising
following any failure to comply with the relevant provisions of this clause
provided always that the Landlord:

 

(d)

shall have notified the Tenant and any mortgagee of the Tenant of which the
Landlord has prior written notice of its intention to exercise its rights in
clause 7.1(a); and

 

(e)

shall have granted the Tenant a grace period of twenty five (25) Business Days
from such notice to allow for a cure in accordance with clause 11.6.

For the avoidance of doubt, the Landlord shall have no right to and shall not be
entitled to exercise its rights under clause 7.1(a) pursuant to the provisions
of any of (1) clause 7.1(a)(v) of the Lease or clause 7.1(a)(vii) of the
Reversionary Lease as regards breach of clause 11.2, (2) 11.3 and/or (3) 11.4,
until it has served notice as required by clause 11.5(d) and allowed the grace
period provided for in clause 11.5(e) and the Tenant has failed to comply with
the relevant provisions of this clause within such grace period.

11.6

If Circle Health Holdings Limited receives new common or preferred equity
(whether in the form of an increase in share capital or subordinated shareholder
loans) (“Additional Equity”) the relevant cover ratio shall be recalculated,
such recalculation giving effect to an increase of Tenant EBITDAR, Portfolio
EBITDAR and/or Group EBITDAR (as applicable) by an amount equal to the
Additional Equity:

 

(a)

for the relevant EBITDAR Calculation Date at which the breach of clause 11.2,
11.3 and/or 11.4 (as applicable) arose and on the following three EBITDAR
Calculation Dates, if the Additional Equity is provided within twenty five (25)
Business Days after the relevant written notice served by the Landlord in
accordance with clause 11.5(d); or

- 39 -

 

--------------------------------------------------------------------------------

 

 

(b)

for each of the four EBITDAR Calculation Dates immediately following the date
the Additional Equity is provided, if the Additional Equity is provided in the
three months before the EBITDAR Calculation Date at which the breach of clause
11.2, 11.3 and/or 11.4 (as applicable) arose,

and if the cover ratio is then shown to be in compliance on each such EBITDAR
Calculation Date no breach shall be deemed to have occurred.

11.7

If, following an equity cure in accordance with clause 11.6 (an "Equity Cure"),
there is no breach of clause 11.2, 11.3 or 11.4 on any two consecutive EBITDAR
Calculation Dates following the EBITDAR Calculation Date in respect of which the
Additional Equity was first applied then the shares may be redeemed (in the case
of Additional Equity provided through an increase in share capital) and/or the
loan repaid (in the case of Additional Equity provided through a subordinated
shareholder loan). Any earlier redemption or repayment shall cause a breach of
clause 11.2, 11.3 and/or 11.4 (as applicable).

11.8

For the avoidance of doubt, an Equity Cure may only be made in connection with
the failure to comply with the requirements of Clauses 11.2, 11.3 and 11.4, and
no Equity Cure shall be available in connection with any other breach of this
Lease.

11.9

Additional Equity may only be provided for the purposes of the Equity Cure:

 

(a)

a total of ten times during the aggregate term of the Lease and the Reversionary
Lease; and

 

(b)

in respect of two consecutive EBITDAR Calculation Dates.

Information Provision

11.10

The Tenant covenants with the Landlord to provide (or procure the provision) to
the Landlord such information relating to the calculation of Tenant EBITDAR,
Portfolio EBITDAR, Group EBITDAR and Consolidated Fixed Charges as the Landlord
may reasonably request in connection with its review of Tenant EBITDAR,
Portfolio EBITDAR, Group EBITDAR and/or Consolidated Fixed Charges, including
(if the Landlord so requires) certification by an independent accountant
appointed for such purposes by and at the cost of the Landlord.

Permitted Assignment

11.11

The provisions of Clause 11 will no longer apply following any Permitted
Assignment to an entity which is not a member of the Circle Group.

IN WITNESS whereof this Lease has been executed as a deed on the date first
above written

 

 

- 40 -

 

--------------------------------------------------------------------------------

 

Schedule 1
Particulars of Matters to which the Premises are Subject and have the benefit of

All and any wayleaves licences tenancies and other occupational arrangements
entered into with medical practitioners and other occupiers granted or entered
into by the Landlord or its predecessors in title and subsisting as at the date
of this Lease

 

 

- 41 -

 

--------------------------------------------------------------------------------

 

Schedule 2
Rent Review Provisions

1.

In this Schedule 2 the following expressions have the following meanings:

A means the figure shown in the Index for the month preceding the previous
Review Date (or in respect of the first Review Date the month of December 2019
and where paragraph 9.2 of this Schedule 2 applies as such figure may be
determined in accordance with paragraph 9.2 of this Schedule 2;

B means the figure shown in the Index for the month preceding the relevant
Review Date and where paragraph 9.2 of this Schedule 2 applies as such figure
may be determined in accordance with paragraph 9.2 of this Schedule 2;

Base Rent means the Reviewed Rent immediately preceding the relevant Review Date
(ignoring any suspension of the whole or any part of the Reviewed Rent) and
which, for the purposes of the first Review Date, will be the Initial Rent;

Deferred Rent means the amount calculated in accordance with paragraph 2 of this
Schedule 2;

Index means the Retail Price Index All Items (or the Consumer Price Index if the
Tenant exercises the option set out in paragraph 9.1 of this Schedule 2) as such
Retail Price Index All Items or Consumer Price Index (as the case may be) is
published by the Office for National Statistics or any successor ministry or
department;

Indexed Rent means the annual rent calculated by multiplying the Base Rent by B
and dividing that by A;

Initial Rent means £[Property details];

Principal Rent means: (i) from and including 8 January 2020 to and including 30
October 2021, the Initial Rent; and (i) from and including 31 October 2021, an
amount equal to the Reviewed Rent plus the Deferred Rent;

Reviewed Rent means from and including each Review Date the amount calculated in
accordance with paragraph 3.2 of this Schedule 2 and where paragraph 9.2 of this
Schedule 2 applies as such Reviewed Rent may be determined in accordance with
paragraph 9.2 of this Schedule 2, and

Review Date means 31 October 2021 and thereafter each anniversary of such date.

2.

Deferred Rent is to be calculated on the following basis:

2.1

D = (W – X)/28

where

D:Deferred Rent,

W:the Initial Rent multiplied by Z and divided by Y, Provided that:

 

(i)

if this calculation produces a figure which shall be less than one hundred and
two per cent (102%) of the Initial Rent then W shall be one hundred and two per
cent (102%) of the Initial Rent unless the period of indexation on any given
occasion is more or less than one year whereupon the 102% figure will be either
increased or decreased (as appropriate) on a pro rata basis when undertaking the
foregoing collar calculation; and

- 42 -

 

--------------------------------------------------------------------------------

 

 

(ii)

if this calculation produces a figure which shall be more than one hundred and
five per cent (105%) of the Initial Rent then W shall be one hundred and five
per cent (105%) of the Initial Rent unless the period of indexation on any given
occasion is more or less than one year whereupon the 105% figure will be either
increased or decreased (as appropriate) on a pro rata basis when undertaking the
foregoing cap calculation.

X:the Initial Rent,

 

Y:

the figure shown in the Index for the month of December 2019,

Z:the figure shown in the Index for the month of September 2020,

3.

Rent reviews are to take place on the following basis:

3.1

The Reviewed Rent shall be reviewed on each and every Review Date.

3.2

The Reviewed Rent from each Review Date shall be the Indexed Rent Provided that:

 

(a)

if the calculation set out in the definition of Indexed Rent produces a figure
which shall be less than one hundred and two per cent (102%) of the applicable
Base Rent then the Indexed Rent shall be one hundred and two per cent (102%) of
the applicable Base Rent unless the period of indexation on any given occasion
is more or less than one year whereupon the 102% figure will be either increased
or decreased (as appropriate) on a pro rata basis when undertaking the foregoing
collar calculation; and

 

(b)

if the calculation set out in the definition of Indexed Rent produces a figure
which shall be more than one hundred and five per cent (105%) of the applicable
Base Rent then the Indexed Rent shall be one hundred and five per cent (105%) of
the applicable Base Rent unless the period of indexation on any given occasion
is more or less than one year whereupon the 105% figure will be either increased
or decreased (as appropriate) on a pro rata basis when undertaking the foregoing
cap calculation.

4.

Changes to the Index and Disputes

4.1

If the basis for the calculation of the Index is changed and any method of
reconciliation between the new and the old figures are officially published that
method will be used for the purpose of assessing the Deferred Rent and the
Reviewed Rent under this Schedule 2.

4.2

If the Index ceases to exist then the parties will agree upon an alternative
index for determining the rent review being as similar as possible to the Index
and then the substituted index will be used in place of the Index for the
purpose of assessing the Deferred Rent and the Reviewed Rent under this Schedule
2.

4.3

If there is a dispute between the parties by reason of failure to agree upon:

 

(a)

any change in the methods used to complete or compile the Index;

 

(b)

an alternative method of assessing the Deferred Rent or the Reviewed Rent
because the Index ceases to exist;

- 43 -

 

--------------------------------------------------------------------------------

 

 

(c)

the amount of the Deferred Rent or the Reviewed Rent; or

 

(d)

the construction or effect of this Schedule 2

then such dispute is to be submitted to a single arbitrator by whose decision
the parties to this Lease are to be bound who is to be appointed by the parties
jointly or if they do not agree on the appointment by the President for the time
being of the Royal Institution of Chartered Surveyors (at the request of either
party) and the arbitration is to be conducted under the Arbitration Act 1996.

4.4

If the Reviewed Rent has not been agreed or determined by the arbitrator before
the relevant Review Date (including if such non-agreement or non-determination
is as a result of the Supplemental Deed not being completed prior to the Review
Date):

 

(a)

the Tenant will continue to pay the Reviewed Rent at the rate applicable
immediately prior to the relevant Review Date; and

 

(b)

when the new Reviewed Rent is ascertained the Tenant will pay within ten (10)
Business Days after the date of ascertainment:

 

(i)

any difference between the Reviewed Rent payable before the relevant Review Date
and the new Reviewed Rent for the period from and including the relevant Review
Date to the Payment Day next following the date of ascertainment (the
Shortfall); and

 

(ii)

interest at the rate of 3% below the Interest Rate on the amount of the
Shortfall such interest to be payable from the date the relevant proportion of
the Shortfall would have fallen due had the new Reviewed Rent been agreed or
determined up to the date of payment.

5.

Memorandum

When the Reviewed Rent and the Deferred Rent are agreed or determined the
Landlord and the Tenant will exchange signed memoranda recording the Reviewed
Rent and the Deferred Rent.

6.

Intermediate Rent Review

If at any Review Date there is a statutory restriction on the Landlord's right
to calculate the Deferred Rent or review the Reviewed Rent then upon the ending
or removal of such restriction the Landlord may within one year thereafter give
to the Tenant not less than one (1) months’ notice requiring calculation of the
Deferred Rent and/or an additional rent review upon the succeeding Payment Day
which Payment Day will for the purposes of this Lease be a Review Date.

7.

Timing

Time is not of the essence in relation to this Schedule 2.

8.

Deferred Rent Shortfall

If this Lease is determined prior to the expiry of its contractual term then,
within 10 Business Days of such determination the Tenant shall pay to the
Landlord an amount equal to 28 times the Deferred Rent payable pursuant to this
Lease less the aggregate of all Deferred Rents actually paid by the Tenant
pursuant to this Lease prior to the date of determination. The provisions of
this paragraph 8 shall survive any determination of this Lease.

- 44 -

 

--------------------------------------------------------------------------------

 

9.

Tenant option to switch Index

9.1

The Tenant shall have an option (“the CPI Option”) exercisable at any time by
giving at least three months’ advance written notice to the Landlord and to
replace the Retail Price Index All Items with the Consumer Price Index as the
Index with effect from the next occurring Review Date under the Lease (“the CPI
Start Date”).

9.2

In the event that the CPI Option is exercised by the Tenant then for the year
commencing on the CPI Start Date and every year thereafter under the Lease the
relevant figures in the Consumer Price Index will be used when determining A and
B and when calculating the Reviewed Rent in accordance with paragraph 3.2 of
this Schedule 2.

 

 

 

- 45 -

 

--------------------------------------------------------------------------------

 

Schedule 3
Authorised Guarantee Agreement

THIS AUTHORISED GUARANTEE AGREEMENT is made
on                                 200

BETWEEN:

 

(A)

[(No.) whose registered office is at]

 

[of]

 

  (the "Assigning Tenant")

 

 

 

 

 

 

(B)

[(No.) whose registered office is at]

 

[of]

 

(the "Landlord") [and

 

 

 

 

 

 

(C)

[(No.) whose registered office is at]

 

[of]

 

(the "Assigning Tenant's Guarantor")]

 

NOW THIS DEED WITNESSES AS FOLLOWS:

1.

DEFINITIONS AND INTERPRETATION

1.1

Definitions

In this agreement the following words and expressions have the following
meanings:

"Assignee" means

"Assignment" means the assignment by the Assigning Tenant to the Assignee of the
Lease

"Authorised Guarantee Period" means the period from and including the date of
the Assignment until the date (if any) when the Lease is assigned by the
Assignee to a third party or (if such Assignment is an excluded Assignment
within the meaning of section 11(1) of the Landlord and Tenant (Covenants) Act
1995) until the next Assignment of the Lease which is not an excluded Assignment

"Landlord" means [insert name of Landlord] and includes the party in whom the
reversion immediately expectant on the determination of the Term (as that
expression is defined in the Lease) is for the time being vested

"Lease" means [insert details of Lease] and includes all or any deeds and
documents made pursuant to or supplemental to that lease whether or not
expressed to be so

1.2

Interpretation

 

(a)

Expressions used but not defined in this agreement have the meanings given to
them in the Lease

 

(b)

At any time when the Assigning Tenant or the Landlord comprises two or more
parties such expressions shall include all or either of any such parties and
obligations expressed or implied to be made by or with any of them shall be
deemed to be made by or with such parties jointly and severally

2.

RECITALS

2.1

The reversion immediately expectant on the determination of the Term is vested
in the Landlord

2.2

The Term is vested in the Assigning Tenant who wishes to enter into the
Assignment

- 46 -

 

--------------------------------------------------------------------------------

 

2.3

The Landlord is willing to consent to the Assignment on condition that the
Assigning Tenant enters into this agreement as required by clause 4.11 of the
Lease

3.

COVENANT AND INDEMNITY BY ASSIGNING TENANT

3.1

In consideration of the Landlord consenting to the Assignment the Assigning
Tenant covenants with the Landlord that:

 

(a)

the Assignee (failing whom the Assigning Tenant) will at all times during the
Authorised Guarantee Period duly perform and observe all the covenants on the
part of the Tenant contained in the Lease (including without limitation the
payment of the Rents and all other sums payable under the Lease) in the manner
and at the times specified in the Lease and

 

(b)

it will indemnify and keep indemnified the Landlord against all proper claims
demands losses damages liability costs fees and expenses whatsoever sustained by
the Landlord by reason of or arising out of any default by the Assignee in the
performance and observance of any of its obligations under the Lease

4.

NATURE OF ASSIGNING TENANT'S OBLIGATIONS

4.1

The obligations of the Assigning Tenant hereunder are primary obligations

4.2

The Assigning Tenant is jointly and severally liable with the Assignee for the
fulfilment of all the obligations of the Assignee as Tenant under the Lease

4.3

Notwithstanding any legal limitation disability or incapacity on or of the
Assignee or any other fact or circumstance whether known to the Landlord or not
the Landlord may proceed against and recover from the Assigning Tenant as if the
Assigning Tenant was named as the Tenant in the Lease

4.4

The Landlord shall not be obliged to make any demand on the Assignee before
enforcing its rights against the Assigning Tenant hereunder

5.

WAIVER BY ASSIGNING TENANT

The obligations of the Assigning Tenant hereunder are to constitute a continuing
security in addition to and without prejudice to any other rights which the
Landlord may have and the Assigning Tenant hereby waives any right to require
the Landlord to proceed against the Assignee or to pursue any other remedy
whatsoever which may be available to the Landlord before proceeding against the
Assigning Tenant

6.

POSTPONEMENT OF CLAIMS BY ASSIGNING TENANT AGAINST ASSIGNEE

6.1

Unless otherwise agreed by the Landlord the Assigning Tenant will not claim or
accept any payment or property in any liquidation bankruptcy composition or
arrangement of the Assignee pari passu or in priority to the Landlord nor seek
to recover (whether directly or by way of set-off lien counterclaim or
otherwise) any money or other property nor exercise any other right or remedy
whatsoever in respect of any sum which may be or become due to the Assigning
Tenant from the Assignee nor exercise any rights of subrogation or indemnity
against the Assignee until in each such case all the Assigning Tenant's
obligations hereunder have been performed and discharged in full

6.2

The Assigning Tenant will as soon as reasonably practicable pay to the Landlord
an amount equal to any set-off in fact exercised by it and will promptly pay or
transfer to the Landlord any payment or distribution or benefit in fact received
by it notwithstanding the terms of clause 6.1 above

- 47 -

 

--------------------------------------------------------------------------------

 

6.3

Until the Assigning Tenant's obligations hereunder have been performed the
Assigning Tenant agrees that it will exercise any rights of subrogation against
the Assignee and any rights to prove in a liquidation of the Assignee which it
may have in accordance with the directions of the Landlord

7.

POSTPONEMENT OF PARTICIPATION BY ASSIGNING TENANT IN SECURITY

The Assigning Tenant confirms it has not taken and undertakes it will not take
from the Assignee any security in connection with its obligations hereunder and
declares that any security so taken shall be held on trust for the Landlord and
further the Assigning Tenant agrees that it shall not be entitled to participate
in any security held by the Landlord in respect of the Assignee's obligations to
the Landlord under the Lease nor to stand in the place of the Landlord in
respect of any such security until all the obligations of the Assignee or the
Assigning Tenant to the Landlord under or in relation to the Lease have been
performed or discharged in full

8.

NO RELEASE OF ASSIGNING TENANT

None of the following nor any combination thereof shall release determine
discharge or in any way lessen or affect the liability of the Assigning Tenant
hereunder or otherwise prejudice or affect the right of the Landlord to recover
from the Assigning Tenant to the full extent of its obligations hereunder:

8.1

any neglect delay or forbearance of the Landlord in endeavouring to obtain
payment of the Rents or other amounts payable under the Lease by the Assignee or
in enforcing the performance or observance of any of the obligations of the
Assignee as Tenant under the Lease

8.2

any lawful refusal by the Landlord to accept Rents tendered by or on behalf of
the Assignee

8.3

any extension of time given by the Landlord to the Assignee

8.4

the transfer of the Landlord's reversion or (subject to section 18 of the
Landlord and Tenant (Covenants) Act 1995) any variation of the terms of the
Lease (including any reviews of the Principal Rent) or (save as to the part
surrendered) the surrender of any part thereof

8.5

the release of any person for the time being jointly or severally liable for the
Assignee's obligations or liable as surety for the Assignee's obligations

8.6

any change in the constitution structure or powers of any of the Assignee the
Assigning Tenant or the Landlord or the liquidation administration or bankruptcy
(as the case may be) of any of the Assignee the Assigning Tenant or the Landlord

8.7

any legal limitation or any immunity disability or incapacity of the Assignee
(whether or not known to the Landlord) or the fact that any dealings with the
Landlord or the Assignee may be outside or in excess of the powers of the
Assignee or the Assigning Tenant

8.8

the taking variation compromise renewal release or refusal or neglect to perfect
or enforce any rights remedies or securities against the Assignee or any other
person

8.9

any disclaimer of this Lease by a liquidator or trustee in bankruptcy or similar
officer appointed to or in respect of the Tenant and have such power

8.10

any other act omission matter or thing whatsoever whereby but for this provision
the Assigning Tenant would be exonerated or released either wholly or in part
(other than a release by deed given by the Landlord)

- 48 -

 

--------------------------------------------------------------------------------

 

9.

DISCLAIMER OF LEASE

9.1

The Assigning Tenant undertakes to the Landlord that:

 

(a)

if a liquidator or trustee in bankruptcy or similar officer having such power
shall disclaim or surrender the Lease or

 

(b)

if the Assignee shall cease to have legal existence

then the Assigning Tenant shall if the Landlord by notice in writing given to
the Assigning Tenant within three months after such disclaimer or other event
occurs so requires accept from and execute and deliver to the Landlord a
counterpart of a new lease of the Premises for a term commencing on the date of
the disclaimer or other event and continuing for the residue then remaining
unexpired of the Term (as specified in the Lease) such new lease to be at the
cost of the Assigning Tenant and to be at the same rents and subject to the same
covenants conditions and provisions as are contained in the Lease

9.2

If the Lease is disclaimed and for any reason the Landlord does not require the
Assigning Tenant to accept a new lease of the Premises in accordance with this
clause 9 the Landlord shall be entitled to require that the Assigning Tenant
pays to the Landlord on demand an amount equal to the Rents for the period
commencing with the date of such disclaimer and ending on whichever is the
earlier of:

 

(a)

the date three months after such disclaimer and

 

(b)

the date (if any) upon which the Premises are re-let

10.

CUMULATIVE POWERS AND AVOIDANCE OF PAYMENTS

10.1

The powers conferred on the Landlord hereunder are cumulative without prejudice
to its powers under the general law and may be exercised as often as the
Landlord thinks appropriate The Landlord may in connection with the exercise of
its powers join or concur with any person in any transaction scheme or
arrangement whatsoever

10.2

If the Landlord reasonably considers that any amount paid by the Assigning
Tenant hereunder is capable of being avoided or set aside on the liquidation or
administration of the Assigning Tenant or otherwise then for the purposes of
this agreement (save in relation to any liability for payment of interest
hereunder or under the Lease) such amount shall not be considered to have been
paid

10.3

Any settlement or discharge between the Landlord and the Assignee and/or the
Assigning Tenant shall be conditional upon no security or payment to the
Landlord by the Assignee or the Assigning Tenant or any other person being
avoided or set aside or ordered to be refunded or reduced by virtue of any
provision or enactment relating to bankruptcy insolvency or liquidation for the
time being in force and accordingly (but without limiting the Landlord's other
rights hereunder) the Landlord shall be entitled to recover from the Assigning
Tenant the value (not exceeding the amount for which the Assignment Tenant would
otherwise have been liable hereunder) which the Landlord has placed upon such
security or the amount of any such payment as if such settlement or discharge
had not occurred

11.

BENEFIT OF GUARANTEE

11.1

The covenants undertakings and agreements of the Assigning Tenant hereunder
shall enure for the benefit of the successors and assigns of the Landlord to the
Lease without the necessity for any Assignment thereof to such successors and
assigns

- 49 -

 

--------------------------------------------------------------------------------

 

11.2

Without prejudice to clause 11.1 above the Landlord may Assign the benefit of
the provisions of the Lease and the covenants undertakings and agreements of the
Assigning Tenant hereunder to any third party and the Assigning Tenant shall
join in such documents as may be necessary to effect such Assignment

12.

INTEREST ON LATE PAYMENT

The Assigning Tenant will pay Interest on all sums payable by it to the Landlord
hereunder (save to the extent that interest has already been included in the sum
payable to the Landlord pursuant to this agreement)

13.

COSTS AND EXPENSES

The Assigning Tenant will indemnify the Landlord against all the Landlord's
reasonable and proper legal and other costs losses charges and expenses (on a
full indemnity basis) arising in connection with any modification amendment
release and/or enforcement or attempted enforcement of or preservation of the
Landlord's rights under this agreement (but not so as to pay any such amounts
under this provision as well as under the provisions of its Lease)

14.

SET-OFF

Save as required by law all payments to be made by the Assigning Tenant
hereunder will be made in full without any deduction for any set-off or
counterclaim the Assigning Tenant may have against the Landlord

15.

WAIVER

No delay or omission by the Landlord in exercising any right power or privilege
hereunder shall impair such right power or privilege or be construed as a waiver
of such right power or privilege

16.

INVALIDITY

If at any time any one or more provisions of this agreement is or becomes
invalid illegal or unenforceable in any respect under any law the validity
legality and enforceability of the remaining provisions hereof shall not be in
any way affected or impaired thereby

17.

SUB-GUARANTEE

17.1

Sub-Guarantee

 

(a)

In consideration of the Landlord giving its consent to the Assignment, the
Assigning Tenant’s Guarantor:

 

(i)

irrevocably and unconditionally guarantees to the Landlord that the Assigning
Tenant shall duly and punctually comply with all obligations on the part of the
Assigning Tenant contained in this agreement; and

 

(ii)

covenants with the Landlord that in any case of default by the Assigning Tenant,
the Assigning Tenant’s Guarantor shall comply with the obligations referred to
in clause 17.1(a)(i) above and shall, on demand, make good to the Landlord on a
full indemnity basis all losses, costs, damages and expenses caused to the
Landlord by such default

 

(b)

The Assigning Tenant’s Guarantor’s liability under this agreement shall be as
principal debtor and not merely as surety

- 50 -

 

--------------------------------------------------------------------------------

 

 

(c)

The provisions of clause 8 of this agreement shall apply to this clause 17 as if
they were set out in full in this clause 17 except that in their application to
this clause 17, references in clause 8:

 

(i)

to the Assigning Tenant shall be read as references to the Assigning Tenant’s
Guarantor; and

 

(ii)

to the Assignee shall be read as references to the Assigning Tenant

17.2

Supplemental documents

 

(a)

Clause 17.2(b) applies where the Assigning Tenant enters (or may be required by
the Landlord to enter) into any document supplemental to the Lease for the
purpose of consenting to the Assignee entering into such document and confirming
that (subject to section 18 of the Landlord and Tenant (Covenants) Act 1995) all
the obligations of the Assigning Tenant under this authorised guarantee
agreement will remain in full force and effect

 

(b)

The Assigning Tenant’s Guarantor shall enter into such supplemental document for
the purpose of confirming that (subject to section 18 of the Landlord and Tenant
(Covenants) Act 1995) its obligations under this sub-guarantee will remain in
full force and effect

17.3

Obligation to join in new lease accepted by the Assigning Tenant

If the Assigning Tenant takes a new lease pursuant to clause 9 of this agreement
(such new lease being on the terms referred to in clause 9) the Assigning
Tenant’s Guarantor shall enter into that new lease as guarantor. The Assigning
Tenant’s Guarantor shall execute and deliver the counterpart of that new lease
to the Landlord within one month of the Landlord having required the Assigning
Tenant to take the new lease

17.4

Obligation to take new lease

 

(a)

The Assigning Tenant’s Guarantor shall take a new lease of the Premises from the
Landlord if required to do so by the Landlord within the relevant time period:

 

(i)

if the Assigning Tenant (having been required to do so pursuant to clause 9 of
this agreement) fails to take the new lease within the time limit stated in
clause 9 of this agreement; or

 

(ii)

if the liability of the Assignee under the Lease is disclaimed and the Landlord
has not required the Assigning Tenant to take a new lease pursuant to clause 9
of this agreement,

and the relevant time period in relation to clause (i) above is 14 months after
the Landlord has received notice of the disclaimer of the Assignee referred to
in clause 9 of this agreement, and in relation to clause (ii) above is 12 months
after the Landlord has received at notice

 

(b)

If the Assigning Tenant’s Guarantor is required to accept a new lease as tenant,
the new lease will be on the terms mentioned in clause 9 of this agreement
(except that it will have no provision for a guarantor to be party to it) and
the Assigning Tenant’s Guarantor shall execute and deliver a counterpart of the
new lease to the Landlord within one month of the Landlord having required the
Assigning Tenant’s Guarantor to take such new lease

- 51 -

 

--------------------------------------------------------------------------------

 

 

(c)

The Assigning Tenant’s Guarantor shall pay to the Landlord on demand all legal
and other costs and expenses (on an indemnity basis) and a sum equal to VAT on
them which may be payable in connection with the grant of a new lease pursuant
to clause 17.4 of this agreement

IN WITNESS whereof this agreement has been executed as a deed on the date first
above written

[Execution clauses to be added as required]

 

 

- 52 -

 

--------------------------------------------------------------------------------

 

Schedule 4
Reporting Information

1.

Definitions

In this schedule the following expressions shall have the following meanings:

“Capital Expenditure” means expenditure incurred by the Tenant on an arm’s
length basis to maintain, upgrade, acquire or replace the buildings, fixtures,
fittings and equipment at the Premises and which is:

 

(a)

treated as tangible fixed assets or intangible fixed assets that are integral to
a relevant tangible fixed asset in the Tenant’s audited financial statements for
that Financial Year prepared in compliance with:

 

(i)

for so long as BMI Healthcare Limited (No. 2164270) is the Tenant of this Lease,
Relevant GAAP;

 

(ii)

otherwise, the Tenant’s prevailing accounting principles at the time; or

 

(b)

an investment in a subsidiary, associate or joint venture of the Tenant to the
extent that the subsidiary, associate or joint venture owns assets which would
have been treated as tangible fixed assets or intangible fixed assets in the
Tenant’s audited financial statements had they been acquired directly.

“CQC” means (as the case may be):

 

(a)

the Care Quality Commission or any successor body regulating the Premises in
England;

 

(b)

Healthcare Inspectorate Wales or any successor body regulating the Premises in
Wales; or

 

(c)

Healthcare Improvement Scotland or any successor body regulating the Premises in
Scotland

“EBIT” means, for any Relevant Period, the consolidated profits of the Tenant
from ordinary activities carried on, at or in respect of the Premises (without
double counting):

 

(a)

before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges, other similar finance payments and other amounts due under
any hedging agreements which relates to any of the foregoing in respect of that
Relevant Period, in each case, of the Tenant calculated on a consolidated basis;

 

(b)

before deducting any amount of Tax on profits, gains or income paid or payable
by the Tenant;

 

(c)

after deducting (to the extent included) any accrued interest, commission, fees,
discounts, prepayment fees, premiums or charges and other similar finance
payments owing to the Tenant and before adding any amounts paid or payable to
the Tenant under any hedging agreement which relates to any of the foregoing;

 

(d)

excluding any items (positive or negative) of a one-off, non-recurring
extraordinary or exceptional nature;

- 53 -

 

--------------------------------------------------------------------------------

 

 

(e)

after deducting (to the extent otherwise included) any gain over book value
arising in favour of the Tenant in connection with the disposal of any asset
(not being a disposal made in the ordinary course of trading) during that
Relevant Period and any gain arising on any revaluation of any asset during that
Relevant Period;

 

(f)

after adding back (to the extent otherwise deducted) any loss against book value
incurred by the Tenant in connection with the disposal of any asset (not being
any disposals made in the ordinary course of trading) during that Relevant
Period or any loss arising on any revaluation of any asset during that Relevant
Period;

 

(g)

after adding back (to the extent otherwise deducted) acquisition and
restructuring and similar costs;

 

(h)

after adding back (to the extent otherwise deducted) any amount attributed to
rent in respect of the Premises for accounting purposes to the extent greater
than rent payable in respect of the Premises during the Relevant Period or, as
the case may be, after deducting (to the extent otherwise included) any amount
of rent payable in respect of the Premises during the Relevant Period to the
extent greater than the amount attributed to rent in respect of the Premises for
accounting purposes; and

 

(i)

after adding back (to the extent otherwise deducted) any fees, costs or charges
of a non-recurring nature related to any equity offering, investments, joint
ventures, acquisitions or borrowings permitted under the Tenant’s loan or debt
facilities (whether or not successful);

provided that each of paragraphs (a) to (i) shall be determined by reference to
the ordinary activities carried on, at or in respect of the Premises.

“EBITDA” means, in respect of any Relevant Period, EBIT for that Relevant Period
plus:

 

(a)

any amount attributable to the amortisation or depreciation; and

 

(b)

any amount attributable to the impairment of assets of the tenant at the
Premises (or, as applicable, deducting any amount attributable to the reversal
of any previous impairment charge made) to the extent not already added back in
determining EBIT for that Relevant Period.

“EBITDAR” means, in respect of any Relevant Period, EBITDA plus Rent

“Financial Year” means the annual accounting period of the Tenant

“Quarter” means each period of three months ending on 31 March, 30 June, 30
September and 31 December in any year or, if the Tenant’s Financial Year does
not start or end on one of those dates, such dates as the Tenant notifies to the
Landlord to accord with its Financial Year

“Rent” means, in respect of any Relevant Period, the aggregate of all amounts
payable by the Tenant in connection with the letting, licence or grant of other
rights of or use or occupation of the Premises, including (if applicable) each
of the following amounts:

 

(a)

rent (including the Rents), licence fees and equivalent amounts payable;

 

(b)

any other moneys payable in respect of occupation and/or usage of a relevant
property and any fixture and fitting on that property including any fixture or
fitting on that property for display or advertisement, on licence or otherwise;

 

(c)

any sum payable under any policy of insurance in respect of loss of rent or
interest on rent;

- 54 -

 

--------------------------------------------------------------------------------

 

 

(d)

any sum payable, or the value of any consideration given, for the grant,
surrender, amendment, supplement, waiver, extension or release of any document
under which the Tenant has a letting, licence or grant of other rights of or use
or occupation of any part of the Premises (a “Lease Document”);

 

(e)

any sum payable in respect of a breach of covenant or dilapidations under any
Lease Document;

 

(f)

any sum payable by or distribution received or receivable from any guarantor of
any occupational tenant under any Lease Document;

 

(g)

any contributions payable by the Tenant to any applicable landlord by way of VAT
or a contribution to (i) ground rent; (ii) insurance premia; (iii) the cost of
an insurance valuation; (iv) a service or other charge; or (v) a reserve or
sinking fund; and

 

(h)

any interest payable on, and any damages, compensation or settlement payable in
respect of, any sum referred to above

“Relevant GAAP” means in respect of the Tenant, UK Generally Accepted Accounting
Principles (FRS 101), as reported in the audited financial statements for the
Financial Year ending on 31 March 2018

“Relevant Period” means each period of four consecutive Quarters ending on the
last day of each Quarter

“Revenue” means, in respect of a twelve month period, the net revenue, sales or
turnover of the Tenant for that twelve month period as shown in the Tenant’s
audited consolidated financial statement (if applicable) or management accounts
for that period.

2.

Quarterly information

The Tenant shall provide to the Landlord, as soon as the same become available,
but in any event within 45 days after the end of each Quarter, the following
information in respect of the business operated and/or managed at the premises
for the preceding twelve months:

2.1

Revenue

2.2

the CQC rating for any hospital operated at the Premises

2.3

EBITDAR

2.4

details of any Capital Expenditure, broken down by:

 

(a)

Facilities, including refurbishment

 

(b)

Medical equipment, including diagnostics

 

(c)

Information technology

 

(d)

Other

2.5

notification of the following details in respect of each underletting at the
Premises notified to the Landlord during that Quarter

 

(a)

the rent payable (including details of any rent free period)

- 55 -

 

--------------------------------------------------------------------------------

 

 

(b)

the term of the underlease

 

(c)

the part(s) of the Premises which are underlet

 

(d)

the identity of the undertenant

2.6

For so long as [Name of MPT entity] is the Landlord:

 

(a)

Details of any litigation affecting the buildings at the Premises in excess of
£250,000 (and, for the avoidance of doubt, not including any clinical matters,
or any details the provision of which would breach the Tenant’s legal or
regulatory duties or obligations) provided that the Tenant shall not be obliged
to report such litigation if the Tenant reasonably considers that its business
or operations would be materially adversely affected if details of the relevant
litigation were made public

 

(b)

Details of any compulsory purchase proposals for that Quarter affecting the
Premises in excess of £50,000

 

(c)

Details of any insurance claims in respect of any buildings at the Premises in
excess of £250,000 (and, for the avoidance of doubt, not including any clinical
matters, or any details the provision of which would breach the Tenant’s legal
or regulatory duties or obligations) provided that the Tenant shall not be
obliged to report such insurance claim if the Tenant reasonably considers that
its business or operations would be materially adversely affected if details of
the relevant insurance claim were made public

2.7

quarter and year to date statements of operations as compared to previous year
periods

3.

Monthly information

The Tenant shall provide to the Landlord, as soon as the same becomes available,
but in any event within 45 days after the end of each calendar month, a monthly
statement of operations, balance sheet and cash flow in respect of the Tenant.

4.

Year End information

The Tenant shall provide to the Landlord:

 

(a)

as soon as the same become available after the end of Tenant’s financial
year-end, draft annual financial statements of (a) the Tenant’s ultimate parent
company and (b) any guarantor to this lease; and

 

(b)

as soon as the same become available, but in any event within 270 days after the
end of Tenant’s financial year-end, audited financial statements of (a) the
Tenant’s ultimate parent company and (b) any guarantor to this lease.

5.

CQC notifications

The Tenant shall notify the Landlord in writing as soon as reasonably
practicable (and in any event within two Business Days) after the termination or
suspension or invalidation of any CQC licence and/or certificate necessary for
the operation of the Premises as a hospital (except where such termination
relates only to some services carried out at the Premises and was requested by
the Tenant for business reasons)

- 56 -

 

--------------------------------------------------------------------------------

 

6.

Warranties

The Tenant warrants to the Landlord on each date that the Tenant delivers the
financial and other operating information referred to in this schedule to the
Landlord pursuant to this schedule that such information:

6.1

is, where relevant, properly extracted from the Tenant’s up to date books and
records which form the basis of the Tenant’s audited financial statements;

6.2

is not misleading in any material respect;

6.3

in the case of any financial information, is prepared using UK generally
accepted accounting principles consistently applied;

6.4

in the case of unaudited financial information, fairly represents in all
material respects, taking into account that it was prepared for internal
management purposes, the results of operations for the period to which the
information relates; and

6.5

in the case of audited financial information, gives a true and fair view of its
financial condition and results of operations for the period to which the
Reporting Information relates

and the Landlord acknowledges and agrees that it shall have no rights or
remedies in respect of any statement, representation, assurance or warranty
(whether made innocently or negligently and whether oral or written, express or
implied) in respect of any information provided by the Tenant except as
expressly set out in this paragraph 6 (provided that nothing in this paragraph 6
shall limit or exclude any liability for fraud).

 

 

- 57 -

 

--------------------------------------------------------------------------------

 

Schedule 5
Approved Works Covenants

1.

Definitions

In this schedule:

“Approved Works” means the variations alterations and/or additions to the
Premises permitted by the Lease

“CDM Regulations” means the Construction (Design and Management) Regulations
2015

“Consents” means all necessary permissions, licences and approvals for the
Approved Works under the Planning Acts, the building and fire regulations, and
any other statute, bye law or regulation of any competent authority and under
any covenants or provisions affecting the Premises and as otherwise properly
required from owners, tenants or occupiers or any adjoining premises

2.

Approved Works Covenants

2.1

Before starting the Approved Works the Tenant must:

 

(a)

obtain any Consents that are required before they are begun;

 

(b)

fulfil any conditions in the Consents required to be fulfilled before they are
begun;

 

(c)

where relevant comply with its obligations in clause 4.13(g); and

 

(d)

provide the Landlord with any information relating to the Approved Works
properly required by its insurers

2.2

If it starts the Approved Works, the Tenant must carry out and complete them;

 

(a)

diligently and expeditiously, and in any event before the expiry or sooner
determination of the Term (except where the Reversionary Lease is subsisting at
the relevant time);

 

(b)

in a good and workmanlike manner and with good quality materials;

 

(c)

in compliance with the Consents (where relevant) and all applicable legislation
(including the Planning Acts) and with the requirements of the insurers of the
Premises and (where applicable) of any competent authority or utility provider;

 

(d)

with as little interference as reasonably practicable to the owners and
occupiers of any adjoining premises; and

 

(e)

in compliance, to the extent applicable, with the CDM Regulations

2.3

The Tenant must make good as soon as reasonably practicable any physical damage
caused by carrying out the Approved Works

2.4

The Tenant must permit the Landlord and its employees or agents to enter the
Premises on no less than 7 Business Days prior written notice and during
reasonable times to inspect the progress of the Approved Works and in doing so
the Tenant shall be entitled to accompany the Landlord to enter in a manner
which does not interfere with the exercise of this covenant to permit entry

2.5

As soon as reasonably practicable following completion of the Approved Works the
Tenant must:

- 58 -

 

--------------------------------------------------------------------------------

 

 

(a)

obtain any Consents that are required on their completion;

 

(b)

remove all debris and equipment used in carrying out the Approved Works;

 

(c)

permit the Landlord and its employees or agents to enter the Premises on no less
than 7 Business Days prior written notice and during reasonable times to inspect
the completed Approved Works and in doing so the Tenant shall be entitled to
accompany the Landlord to enter in a manner which does not interfere with
exercise of this covenant to permit entry

2.6

If the CDM Regulations apply to the Approved Works, the Tenant must:

 

(a)

comply with them and use reasonable endeavours to ensure that any person
involved in the management, design, and construction of the Approved Works
complies with their respective obligations under the CDM Regulations;

 

(b)

if the Landlord would be treated as a client for the purposes of the CDM
Regulations, agree to be treated as the only client in respect of the Approved
Works; and

 

(c)

promptly following completion of the Approved Works provide the Landlord with a
copy of any health and safety file relating to the Approved Works and deliver
the original file to the Landlord at the expiry or sooner determination of the
Term (except where the Reversionary Lease is subsisting at the relevant time)

2.7

If the Approved Works invalidate an existing EPC or require the commissioning of
an EPC, the Tenant must:

 

(a)

obtain an EPC from an assessor approved by the Landlord (acting reasonably) and
give the Landlord written details of the unique reference number for that EPC;
or

 

(b)

pay the Landlord’s reasonable costs of obtaining an EPC

3.

No warranty relating to Approved Works

3.1

The Landlord gives no express or implied warranty (and the Tenant acknowledges
that the Tenant must satisfy itself):

 

(a)

as to the suitability, safety, adequacy or quality of the design or method of
construction of any Approved Works;

 

(b)

that any Approved Works may lawfully be carried out; or

that any of the services supplying the Premises will either have sufficient
capacity for or otherwise not be adversely affected by any Approved Works

 

 

- 59 -

 

--------------------------------------------------------------------------------

 

Schedule 6
Landlord’s call option

1.

Definitions

In this schedule the following expressions shall have the following meanings:

“Asset Price” means the net book value (as determined in accordance with
Relevant GAAP) of a Relevant Asset as stated on the Call Option Asset Register

“Call Option” means the option granted by the Tenant to the Landlord by
paragraph 4.1 (Landlord’s Call Option)

“Call Option Asset Register” Means (i) the list of assets as at 31 December 2018
delivered by the Tenant to the Landlord on 31 January 2019 and (ii) any
replacement list of assets delivered to the Landlord in accordance with
paragraph 3 of this Schedule

“Call Option Assets” means all of the Tenant’s right title and interest in all
chattels, equipment, fittings and moveable contents situate in or at the
Premises or used exclusively in connection with the permitted user of the
Premises (including any replacements or substitutions for or additions thereto
during the Term whether acquired in accordance with any obligations of the
Tenant in relation to capital expenditure from any other person or with any
contributions in respect of capital expenditure or otherwise but excluding any
such assets that have been acquired by the Landlord pursuant to this schedule
and any Call Option Assets disposed of or transferred in accordance with
paragraph 4.11 (Assignment)

“Completion Date” means the date specified in the Option Notice for completion
of the transfer of the Relevant Assets in accordance with paragraph 4.2(b)

“Lease Termination Event” means any of the events set out in clause 7.1(a)
(Re-entry)

“Option Notice” Means a notice referred to in paragraph 4.2 (Exercise of Call
Option)

“Option Price” means the consideration payable for the Relevant Assets as
determined in accordance with paragraph 4.3 (Option Price)

“Relevant Assets” means those Call Option Assets specified in an Option Notice
delivered in accordance with paragraph 4.2 (Exercise of Call Option), which may
be a generic description such as “all of the Call Option Assets”

“Relevant GAAP” means UK Generally Accepted Accounting Principles (FRS 101), as
reported in the audited financial statements for the Tenant’s financial year
ending on 31 March 2018

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

 

(a)

which is controlled, directly or indirectly, by the first mentioned company or
corporation;

 

(b)

more than half the issued share capital of which is beneficially owned, directly
or indirectly by the first mentioned company or corporation; or

 

(c)

which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

- 60 -

 

--------------------------------------------------------------------------------

 

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body

“Tenant Group” means the parent company of the Tenant for the time being and
each of its Subsidiaries for the time being

“Transferee” means the Landlord or such other person as the Landlord directs in
the Option Notice to whom the Relevant Assets are to be transferred pursuant to
this schedule

2.

Interpretation

For the purposes of this Schedule 6 only, a “regulation” includes any
regulation, rule, official directive, request or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or of any regulatory, self-regulatory or other
authority or organisation.

3.

Delivery of call option asset register

The Tenant shall provide to the Landlord a Call Option Asset Register on 31
January 2019 in respect of the Tenant’s assets as at 31 December
2018.  Thereafter, the Tenant shall provide to the Landlord the Call Option
Asset Register (as at 30 September) on 31 October in each year.

4.

Option To Purchase Call Option Assets

4.1

Landlord’s Call Option

The Tenant hereby grants to the Landlord an option to purchase the Call Option
Assets (or any part of the Call Option Assets) on the terms set out below

4.2

Exercise of Call Option

 

(a)

The Call Option may be exercised by notice in writing by the Landlord to the
Tenant in substantiality the form of the Option Notice at Schedule 7, within
three months after:

 

(i)

the Landlord has exercised its right of re-entry under the terms of the Lease
and has forfeited this Lease as a result of any of the Lease Termination Events
having occurred; or

 

(ii)

the end or sooner determination of the Term for whatever reason (unless (i) the
Reversionary Lease is subsisting at the relevant time and (ii) the Term has not
determined or ended as a result of the Landlord exercising its right of re-entry
pursuant to clause 7.1)

 

(b)

The Option Notice shall specify the Relevant Assets and the Transferee and state
the date for completion of the transfer of the Relevant Assets, being not less
than 30 days after the date of the Option Notice

4.3

Option Price

The price payable for the Relevant Assets shall be:

 

(a)

in the case of any Relevant Assets acquired by the Tenant after the date of this
Lease, provided the Relevant Asset and its net book value (as determined in
accordance with Relevant GAAP) is stated on the Call Option Asset Register most
recently delivered to the Landlord prior to its exercise of the Call Option, the
Asset Price; and

- 61 -

 

--------------------------------------------------------------------------------

 

 

(b)

in the case of all other Relevant Assets (including Relevant Assets owned by the
Tenant on or prior to the date of this Lease), the sum of £1.00 only

4.4

No Security Interests

 

(a)

The Tenant covenants that it will not create incur or permit to subsist any
security interest on any of the Call Option Assets to secure any liability
whether actual or contingent

 

(b)

Sub-paragraph (a) above does not apply to:

 

(i)

any lien arising by operation of law or in the ordinary course of the Tenant’s
business (including retention of title arrangements) securing amounts not more
than 30 days overdue;

 

(ii)

any security interest arising as a consequence of any finance or capital lease
the outstanding principal amount of which does not exceed £50,000,000 (or its
equivalent) at any time in aggregate applicable to all members of the Tenant
Group or such other amount permitted under the terms of the Tenant Group Loan
Agreement;

 

(iii)

any security interest created in favour of the Landlord; and

 

(iv)

any security interest granted in favour of the lenders and other finance parties
which ranks in priority behind any security granted in favour of the Landlord
under the terms of an intercreditor agreement in form and substance satisfactory
to the Landlord

4.5

Sale free of encumbrances

The Tenant covenants that the Relevant Assets shall be sold subject to paragraph
4.4(b) free from all liens charges and encumbrances (but subject in the case of
any Relevant Assets held under a lease or contract for hire to the terms of
those agreements) and with all rights attached thereto at the date of the
exercise of the Call Option

4.6

Completion

 

(a)

Completion of the transfer of the Relevant Assets shall take place on the
Completion Date

 

(b)

The Tenant covenants to complete the transfer of the Relevant Assets to the
Transferee on the Completion Date (subject to payment of the Option Price being
made by the Landlord (or on its behalf) to the Tenant as it directs on the
Completion Date) and the Tenant covenants that it will on the Completion Date:

 

(i)

cause to be delivered or made available to the Transferee at such reasonable
location as the Transferee shall specify:

 

(A)

such documents as the Transferee may reasonably require to complete the transfer
to it of the Relevant Assets together with all deeds and documents of title
relating thereto; and

 

(B)

possession of all the Relevant Assets which are capable of passing by delivery;
and

- 62 -

 

--------------------------------------------------------------------------------

 

 

(ii)

will use reasonable endeavours to provide all manuals, service records and other
associated documents in respect of the Relevant Assets provided that such items
are:

 

(A)

within the Tenant’s possession and control; and

 

(B)

are readily available on the Completion Date

 

(c)

Subject to payment of the Option Price being made by the Landlord (or on its
behalf) to the Tenant as it directs on the Completion Date, beneficial ownership
and risk in respect of the Relevant Assets shall pass to the Transferee on the
Completion Date.  In respect of any Relevant Assets not delivered or formally
transferred, novated or assigned to the Transferee on the Completion Date, the
Tenant shall thereafter be trustee for the Transferee until they are so
delivered and the Tenant covenants that is shall deal with those Relevant Assets
in such manner

 

(d)

To the extent that the Relevant Assets comprise the benefits of contracts which
cannot effectively be assigned to the Transferee except by the agreements of
novation or by consents to assignment the Landlord and the Tenant covenant that:

 

(i)

the Landlord shall (and shall procure that any other Transferee shall) and the
Tenant shall cooperate to take all reasonable steps to procure the novation of
the said contracts or to obtain the necessary consents; and

 

(ii)

unless or until each of the said contracts has been novated or assigned the
Tenant shall hold the benefit thereof upon trust for the Transferee and where
the Landlord is the Transferee it shall, and where the Landlord is not the
Transferee, the Landlord shall procure that the Transferee shall, on behalf of
the Tenant (at the Transferee’s expense) perform all the obligations of the
Tenant thereunder arising after the Completion Date and the Landlord shall
indemnify the Tenant against all liability (and all costs reasonably incurred by
the Tenant in connection therewith) which may be incurred by the Tenant as a
result of any act neglect or default on the part of the Landlord and (if it is
not the Landlord) the Transferee after the Completion Date to perform or comply
with any such obligation of the Tenant

4.7

Further Assurance

The Tenant covenants that it shall with all due diligence execute such other
documents and take such other steps as may reasonably be required by the
Landlord to vest the title to the Relevant Assets in the Transferee and to give
effect to the Call Option

4.8

No Removal

The Tenant covenants that:

 

(a)

save as permitted pursuant to paragraph 4.11 of this Schedule, for the period
during which the Call Option is exercisable it will not remove, without the
consent of the Landlord, any of the Call Option Assets; and

 

(b)

following exercise of the Call Option and prior to the Completion Date, it will
not remove, without the consent of the Landlord, any of the Relevant Assets,

from the Premises

- 63 -

 

--------------------------------------------------------------------------------

 

4.9

Indemnity

The Transferee shall not be liable for any indebtedness of the Tenant
outstanding as at the Completion Date or any breach of contract, negligence,
breach of duty or other breach of circumstance giving rise to liability to any
third party which is attributable to any act, neglect or default of the Tenant
and the Tenant covenants that it shall indemnify the Transferee against any
liability which the Transferee may incur in respect of or in connection with any
such indebtedness or as a result of any such act neglect or default (and all
costs reasonably incurred by the Transferee in connection therewith)

4.10

Power of Attorney

 

(a)

In order to secure the Landlord’s interest in the Call Option Assets the Tenant
has entered into a security power of attorney dated on or around the date of the
Deed of Variation which shall be irrevocable until six months after the end of
the Term and the Landlord undertakes to the Tenant not to exercise its power of
attorney unless the Call Option has been exercised

 

(b)

In the event of an assignment of or any other dealing with the interest of a
Landlord under a Lease, the Landlord for the time being shall be entitled to
require from the Tenant, and the Tenant covenants that it shall, enter into a
Security Power of Attorney in favour of the Landlord and the mortgagee of the
Landlord

 

(c)

In the event of an assignment of the interest of the Tenant under this Lease,
the Landlord for the time being shall be entitled to require from the proposed
assignee that it shall enter into a Security Power of Attorney in favour of the
Landlord and any other persons holding a superior interest in the Premises or
this Lease including any superior landlord and the mortgagee of the Landlord or
any superior landlord

4.11

Assignment

The Tenant shall not transfer or otherwise dispose of or part with possession of
any of the Call Option Assets save for:

 

(a)

a transfer to a proposed assignee pursuant to any assignment of this Lease as
permitted pursuant to clause 4.11 (Dealings)

 

(b)

a sale in the ordinary course of business of the Tenant operated at the
Premises; or

 

(c)

a disposal or sale of obsolete assets which have outlasted their useful life and
which are no longer required for the efficient operation of its business

4.12

Option Notice not to prejudice rights

The service of an Option Notice by the Landlord shall be without prejudice to
the other rights and remedies available to the Landlord, whether under this
Lease or otherwise, any other right to determine this Lease which is available
to the Landlord and any liability of any party in relation to any earlier breach

4.13

Term of Call Option

This Call Option shall remain in full force and effect for the entire period of
the Term and for a period of 3 months after the expiry of the Term.  This Call
Option shall, for the avoidance of doubt, survive any termination, forfeiture or
expiry of this Lease.

- 64 -

 

--------------------------------------------------------------------------------

 

5.

VAT

The Option Price and all other sums payable by the Landlord to the Tenant
pursuant to this schedule are exclusive of VAT.  Where under or pursuant to this
schedule the Tenant makes a supply to any Landlord for VAT purposes and the
Tenant or any member of the Tenant Group is required to account for VAT in
respect of that supply each Landlord shall be subject to the receipt of a valid
VAT invoice pay to the Tenant an amount equal to such VAT in addition to any
other consideration for that supply.

6.

Non-Merger

On the exercise of the Call Option by the Landlord, the provisions of this
schedule shall not merge with the transfer of the Relevant Assets to the
Transferee but shall continue in full force and effect to the extent that
anything remains to be performed or observed under it.

7.

Invalidity Of Certain Provisions

If any term of this schedule or the application of such term to any person or
circumstances shall to any extent be invalid or unenforceable, the same shall be
severable and the remainder of this schedule or the application of such term to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected by such invalidity or unenforceability and
each term and provision of this schedule shall be valid and be enforced to the
fullest extent permitted by law.

 

 

- 65 -

 

--------------------------------------------------------------------------------

 

Schedule 7
Call Option Notice

To:

[Name and address of Tenant
or successor in title]
(the “Tenant”)

BY HAND

BY RECORDED DELIVERY POST

IMPORTANT TIME CRITICAL NOTICE

1.

We refer to Schedule 6 of the lease dated 31 July 2006 (as amended, varied
and/or supplemented from time to time) between (1) the Landlord and (2) the
Tenant (the “Lease”) in respect of the Call Option Assets situated in the
property known as land and buildings at [Property details] (the “Property”).

2.

We, [name and address, and (where appropriate) company registration no. of
Landlord], as “Landlord” under the Lease, give notice to you of our exercise of
the Call Option referred to in Schedule 6 of the Lease in respect of [all of the
Call Option Assets][those of the Call Option Assets set out in the attached
schedule] (the “Relevant Assets”).

3.

The date of completion for the transfer of the Relevant Assets shall be
[__________].

4.

The “Transferee” in relation to the Relevant Assets shall be [the Landlord/[-]].

Dated [__]

 

Director/Company Secretary and on behalf of

[name of Landlord]

 

 

- 66 -

 

--------------------------------------------------------------------------------

 

Schedule 8
Security Power of Attorney

THIS POWER OF ATTORNEY is made onby [___] Limited (“the Appointer”) whose
registered office is at [__].

1.

The Appointer hereby irrecoverably appoints by way of security any director from
time to time (the “Attorney”) of [__] Limited (registered number [__]) whose
registered office is at [__] (the “Company”) to be the true and lawful attorney
of the Appointer for the purpose only of transferring or selling in accordance
with Schedule 6 of the lease dated 31st day of July 2006 and made between (1)
[Name of MPT entity] and (2) BMI Healthcare Limited as varied by a deed of
variation dated 31 March 2008 (the “Lease”) relating to the property at
[Property details] (the “Premises”) to the Company (or as the Attorney directs)
all the Appointor’s right title and interest in all or any of the equipment
contents and other assets and choses in action situate in or at the Premises or
used exclusively in connection with or otherwise referable to the Premises (the
“Appointer’s Assets”) to sign on behalf of the Appointor any document required
to be executed by the Appointor (and if necessary seal and deliver the same as a
deed) to give effect to such sale or transfer and to execute any other documents
and to all acts things that are in the opinion of the Attorney or the Company
necessary or expedient to the said documents and the intention thereto.

2.

The Appointor hereby undertakes to ratify and confirm whatever the Attorney
shall lawfully do or cause to be done by virtue of this Power of Attorney and to
indemnify them and the Company and keep them indemnified against all costs and
expenses properly incurred by him pursuant to this Power of Attorney.

3.

The Appointor HEREBY DECLARES that this Power of Attorney shall be irrevocable
until the earliest of:

 

(a)

the date falling 6 months after the end of the term of the Lease;

 

(b)

the date on which the Appointor grants a further Power of Attorney in the terms
of this Power of Attorney to such other person or persons as the Attorney shall
direct; and

 

(c)

the date on which the Appointor having obtained all consents necessary under the
Lease assigns all its interest in the Appointor’s Assets to such other person
who shall have granted to the Attorney or such other person as the Attorney
directs a power of attorney in accordance with paragraph 4.10 (Power of
Attorney) of Schedule 6 of the Lease (as amended from time to time) and made
between, amongst others, the Appointor and the Attorney.

4.

This Power of Attorney shall be governed and construed in accordance with
English law.

 

 

- 67 -

 

--------------------------------------------------------------------------------

 

Schedule 9
Schedule of rent payments between 31 October 2018 and 30 October 2019

 

Rent payment (£[Property details])

For the period 31 October 2018 to 30 January 2019

On 15 November 2018:

£[Property details]

On the date of the Deed of Variation:

£[Property details]

On 15 December 2018:

£[Property details]

For the period 31 January 2019 to 29 April 2019

On 8 January 2019:

£[Property details]

For the period 30 April 2019 to 30 July 2019

 

On 8 April 2019:

£[Property details]

For the period 31 July 2019 to 30 October 2019

On 8 July 2019:

£[Property details]

 

 

 

- 68 -

 

--------------------------------------------------------------------------------

 

 

Executed as a deed by [Name of MPT entity] acting by two directors

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

Director

 

 

 

 

Executed as a deed by BMI HEALTHCARE LIMITED acting by a director in the
presence of a witness:

 

 

 

 

Director

 

 

 

 

 

 

 

 

Witness Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Occupation:

 

Executed as a deed by CIRCLE HEALTH HOLDINGS LIMITED acting by a director in the
presece of a witness:

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

Witness Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Occupation:

 

- 69 -

 